UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 07/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for those series, as appropriate. Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Institutional S&P 500 Stock Index Fund (formerly, Dreyfus BASIC S&P 500 Stock Index Fund ) Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus BASIC S&P 500 Stock Index Fund July 31, 2016 (Unaudited) Common Stocks - 98.5% Shares Value ($) Automobiles & Components - .9% BorgWarner 27,423 909,895 Delphi Automotive 33,141 2,247,623 Ford Motor 464,241 5,877,291 General Motors 167,907 5,295,787 Goodyear Tire & Rubber 30,898 885,846 Harley-Davidson 21,982 a 1,163,287 Johnson Controls 76,434 3,509,849 Banks - 5.2% Bank of America 1,230,916 17,835,973 BB&T 97,735 3,603,489 Citigroup 351,175 15,384,977 Citizens Financial Group 62,465 1,394,843 Comerica 20,756 939,001 Fifth Third Bancorp 93,260 1,770,075 Huntington Bancshares 96,058 912,551 JPMorgan Chase & Co. 438,666 28,061,464 KeyCorp 120,058 1,404,679 M&T Bank 18,992 2,175,724 People's United Financial 35,358 536,027 PNC Financial Services Group 59,721 4,935,941 Regions Financial 153,251 1,405,312 SunTrust Banks 60,189 2,545,393 U.S. Bancorp 194,301 8,193,673 Wells Fargo & Co. 553,756 26,563,675 Zions Bancorporation 24,750 690,030 Capital Goods - 7.0% 3M 72,676 12,962,491 Acuity Brands 5,214 a 1,368,310 Allegion 11,035 798,824 AMETEK 29,275 1,376,803 Boeing 72,017 9,625,792 Caterpillar 69,946 5,788,731 Cummins 19,535 2,398,312 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Capital Goods - 7.0% (continued) Deere & Co. 35,727 a 2,776,345 Dover 18,013 1,286,669 Eaton 54,705 3,468,844 Emerson Electric 77,973 4,358,691 Fastenal 34,346 a 1,468,292 Flowserve 15,736 752,968 Fluor 16,493 882,705 Fortive 35,825 1,727,123 Fortune Brands Home & Security 16,535 1,046,169 General Dynamics 34,520 5,070,643 General Electric 1,103,572 34,365,232 Honeywell International 91,769 10,675,488 Illinois Tool Works 39,327 4,538,336 Ingersoll-Rand 31,494 2,086,792 Jacobs Engineering Group 15,474 b 828,168 L-3 Communications Holdings 9,406 1,426,232 Lockheed Martin 31,457 7,950,128 Masco 40,829 1,489,442 Northrop Grumman 21,639 4,687,657 PACCAR 42,263 2,492,249 Parker-Hannifin 16,077 1,835,833 Pentair 21,544 a 1,374,938 Quanta Services 18,942 b 484,915 Raytheon 35,515 4,955,408 Rockwell Automation 16,084 1,840,010 Rockwell Collins 15,567 1,317,280 Roper Technologies 11,818 2,013,314 Snap-on 6,772 1,064,355 Stanley Black & Decker 17,795 2,165,652 Textron 32,946 1,284,894 TransDigm Group 6,408 b 1,791,164 United Rentals 11,340 b 903,458 United Technologies 93,141 10,026,629 W.W. Grainger 6,877 a 1,505,031 Xylem 21,567 1,031,118 Commercial & Professional Services - .7% Cintas 10,610 1,138,135 Dun & Bradstreet 4,622 597,394 Equifax 14,191 1,879,740 Common Stocks - 98.5% (continued) Shares Value ($) Commercial & Professional Services - .7% (continued) Nielsen Holdings 42,823 2,306,447 Pitney Bowes 24,693 a 476,822 Republic Services 28,534 1,462,653 Robert Half International 16,048 586,394 Stericycle 10,069 a,b 908,929 Tyco International 50,928 2,320,789 Verisk Analytics 18,258 b 1,557,042 Waste Management 49,043 3,242,723 Consumer Durables & Apparel - 1.4% Coach 34,062 1,468,413 D.R. Horton 37,648 1,237,866 Garmin 14,868 807,778 Hanesbrands 46,918 1,250,834 Harman International Industries 8,538 705,580 Hasbro 12,981 1,054,447 Leggett & Platt 15,536 816,728 Lennar, Cl. A 21,411 a 1,002,035 Mattel 41,718 1,392,547 Michael Kors Holdings 22,575 b 1,167,579 Mohawk Industries 7,326 b 1,530,694 Newell Brands 55,071 2,889,025 NIKE, Cl. B 160,699 8,918,794 PulteGroup 38,141 807,826 PVH 9,796 989,984 Ralph Lauren 7,175 703,796 Under Armour, Cl. A 21,310 a,b 840,893 Under Armour, Cl. C 21,460 b 766,122 VF 39,742 2,481,093 Whirlpool 9,304 1,789,717 Consumer Services - 1.7% Carnival 52,780 2,465,882 Chipotle Mexican Grill 3,607 b 1,529,332 Darden Restaurants 13,551 834,200 H&R Block 27,950 664,931 Marriott International, Cl. A 22,683 a 1,626,371 McDonald's 105,448 12,405,957 Royal Caribbean Cruises 20,282 1,469,228 Starbucks 175,827 10,206,757 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Consumer Services - 1.7% (continued) Starwood Hotels & Resorts Worldwide 20,146 c 1,572,597 Wyndham Worldwide 14,185 1,007,419 Wynn Resorts 9,649 a 945,120 Yum! Brands 48,752 4,359,404 Diversified Financials - 4.6% Affiliated Managers Group 6,389 b 937,777 American Express 97,650 6,294,519 Ameriprise Financial 20,156 1,931,751 Bank of New York Mellon 129,638 5,107,737 Berkshire Hathaway, Cl. B 224,592 b 32,401,888 BlackRock 15,048 5,511,330 Capital One Financial 61,555 4,129,109 Charles Schwab 144,056 4,094,072 CME Group 39,947 4,084,181 Discover Financial Services 49,416 2,808,805 E*TRADE Financial 34,987 b 877,474 Franklin Resources 44,538 1,611,830 Goldman Sachs Group 46,784 7,429,767 Intercontinental Exchange 14,070 3,717,294 Invesco 51,530 1,503,645 Legg Mason 11,439 390,527 Leucadia National 37,951 692,985 Moody's 20,271 2,148,929 Morgan Stanley 180,790 5,194,097 Nasdaq 13,904 983,847 Navient 41,054 582,967 Northern Trust 25,421 1,718,205 S&P Global 32,340 3,951,948 State Street 47,683 3,136,588 Synchrony Financial 98,097 2,734,944 T. Rowe Price Group 29,814 2,107,552 Energy - 6.8% Anadarko Petroleum 61,235 3,339,145 Apache 45,635 2,395,838 Baker Hughes 51,904 2,482,568 Cabot Oil & Gas 54,515 1,344,885 Chesapeake Energy 63,430 a,b 343,791 Chevron 225,890 23,149,207 Common Stocks - 98.5% (continued) Shares Value ($) Energy - 6.8% (continued) Cimarex Energy 11,285 1,354,426 Concho Resources 15,303 b 1,900,633 ConocoPhillips 148,201 6,049,565 Devon Energy 62,706 2,400,386 Diamond Offshore Drilling 8,613 a 195,687 EOG Resources 65,479 5,349,634 EQT 20,584 1,499,750 Exxon Mobil 497,032 44,210,996 FMC Technologies 28,056 b 712,061 Halliburton 101,721 4,441,139 Helmerich & Payne 12,877 a 797,988 Hess 31,507 1,690,351 Kinder Morgan 217,875 4,429,399 Marathon Oil 100,276 1,367,765 Marathon Petroleum 63,629 2,506,346 Murphy Oil 18,154 a 497,964 National Oilwell Varco 45,686 a 1,477,942 Newfield Exploration 23,553 b 1,019,845 Noble Energy 50,150 1,791,358 Occidental Petroleum 91,546 6,841,233 ONEOK 25,201 1,128,753 Phillips 66 55,943 4,255,025 Pioneer Natural Resources 19,428 3,158,410 Range Resources 20,601 a 830,426 Schlumberger 166,378 13,396,757 Southwestern Energy 47,335 b 690,144 Spectra Energy 81,024 2,914,433 Tesoro 14,253 1,085,366 Transocean 40,575 a 445,919 Valero Energy 56,101 2,932,960 Williams 80,533 1,930,376 Food & Staples Retailing - 2.2% Costco Wholesale 52,364 8,756,308 CVS Health 128,965 11,957,635 Kroger 114,964 3,930,619 Sysco 62,387 3,231,023 Walgreens Boots Alliance 103,547 8,206,100 Wal-Mart Stores 183,524 13,391,746 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Food & Staples Retailing - 2.2% (continued) Whole Foods Market 40,444 a 1,232,733 Food, Beverage & Tobacco - 5.7% Altria Group 234,196 15,855,069 Archer-Daniels-Midland 70,652 3,184,992 Brown-Forman, Cl. B 12,695 1,246,522 Campbell Soup 20,677 1,287,557 Coca-Cola 465,861 20,325,515 ConAgra Foods 51,461 2,406,316 Constellation Brands, Cl. A 20,939 3,447,188 Dr. Pepper Snapple Group 22,867 2,252,628 General Mills 71,196 5,118,280 Hershey 16,937 1,875,942 Hormel Foods 32,697 1,221,233 J.M. Smucker 14,092 2,172,423 Kellogg 29,758 2,461,284 Kraft Heinz 70,804 6,116,758 McCormick & Co. 13,773 1,408,289 Mead Johnson Nutrition 22,258 1,985,414 Molson Coors Brewing, Cl. B 21,508 2,197,257 Mondelez International, Cl. A 186,886 8,219,246 Monster Beverage 16,996 b 2,730,067 PepsiCo 172,699 18,810,375 Philip Morris International 185,886 18,636,930 Reynolds American 98,489 4,930,359 Tyson Foods, Cl. A 35,752 2,631,347 Health Care Equipment & Services - 5.5% Abbott Laboratories 175,429 7,850,448 Aetna 41,632 4,796,423 AmerisourceBergen 22,112 1,883,721 Anthem 31,087 4,082,967 Baxter International 66,110 3,174,602 Becton Dickinson & Co. 25,446 4,478,496 Boston Scientific 162,458 b 3,944,480 C.R. Bard 8,872 1,984,933 Cardinal Health 39,063 3,265,667 Centene 20,246 b 1,428,355 Cerner 35,682 a,b 2,226,200 Cigna 30,644 3,951,850 Common Stocks - 98.5% (continued) Shares Value ($) Health Care Equipment & Services - 5.5% (continued) Danaher 71,650 5,835,176 DaVita HealthCare Partners 19,665 b 1,524,824 DENTSPLY SIRONA 28,558 1,828,854 Edwards Lifesciences 25,861 b 2,961,602 Express Scripts Holding 76,877 b 5,848,033 HCA Holdings 36,439 b 2,810,540 Henry Schein 9,931 b 1,797,312 Hologic 29,386 b 1,131,067 Humana 17,858 3,081,398 Intuitive Surgical 4,554 b 3,168,491 Laboratory Corporation of America Holdings 12,237 b 1,707,796 McKesson 27,335 5,318,298 Medtronic 168,508 14,766,356 Patterson 10,529 519,711 Quest Diagnostics 17,627 1,522,268 St. Jude Medical 34,200 2,839,968 Stryker 37,417 4,350,849 UnitedHealth Group 113,720 16,284,704 Universal Health Services, Cl. B 11,032 1,428,975 Varian Medical Systems 11,300 a,b 1,070,562 Zimmer Biomet Holdings 23,139 3,034,448 Household & Personal Products - 2.1% Church & Dwight 15,529 1,525,569 Clorox 15,279 2,002,619 Colgate-Palmolive 106,450 7,923,073 Estee Lauder, Cl. A 26,546 2,466,123 Kimberly-Clark 43,290 5,608,219 Procter & Gamble 318,945 27,298,503 Insurance - 2.6% Aflac 50,702 3,664,741 Allstate 45,944 3,139,354 American International Group 134,493 7,321,799 Aon 31,830 3,408,038 Arthur J. Gallagher & Co. 20,989 1,032,449 Assurant 7,977 662,171 Chubb 55,629 6,968,089 Cincinnati Financial 17,761 1,326,747 Hartford Financial Services Group 47,311 1,885,343 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Insurance - 2.6% (continued) Lincoln National 29,273 1,278,352 Loews 33,079 1,367,155 Marsh & McLennan Cos. 61,947 4,073,015 MetLife 130,993 5,598,641 Principal Financial Group 32,980 1,537,857 Progressive 69,219 2,250,310 Prudential Financial 52,782 3,973,957 Torchmark 13,282 821,757 Travelers 35,161 4,086,411 Unum Group 29,466 984,459 Willis Towers Watson 16,291 2,013,893 XL Group 34,183 1,183,074 Materials - 2.9% Air Products & Chemicals 23,288 3,479,693 Albemarle 13,457 1,132,676 Alcoa 154,712 1,643,041 Avery Dennison 10,444 813,483 Ball 19,034 1,345,133 CF Industries Holdings 26,921 664,410 Dow Chemical 133,437 7,161,564 E.I. du Pont de Nemours & Co. 103,984 7,192,573 Eastman Chemical 17,549 1,144,721 Ecolab 31,713 3,754,185 FMC 15,588 741,054 Freeport-McMoRan 148,955 a 1,930,457 International Flavors & Fragrances 9,594 1,278,401 International Paper 48,559 2,224,488 LyondellBasell Industries, Cl. A 41,225 3,102,593 Martin Marietta Materials 7,908 1,602,556 Monsanto 52,834 5,641,086 Mosaic 39,886 a 1,076,922 Newmont Mining 62,994 2,771,736 Nucor 38,282 2,053,446 Owens-Illinois 19,974 b 375,311 PPG Industries 31,841 3,334,071 Praxair 34,239 3,990,213 Sealed Air 24,429 1,152,560 Sherwin-Williams 9,239 2,769,205 Vulcan Materials 15,605 1,934,708 Common Stocks - 98.5% (continued) Shares Value ($) Materials - 2.9% (continued) WestRock 31,144 1,336,378 Media - 2.6% CBS, Cl. B 50,321 2,627,763 Comcast, Cl. A 290,903 19,563,227 Discovery Communications, Cl. A 18,425 b 462,283 Discovery Communications, Cl. C 29,612 b 726,678 Interpublic Group of Companies 50,213 1,157,912 News Corp., Cl. A 45,501 590,148 News Corp., Cl. B 12,028 161,656 Omnicom Group 28,241 2,323,952 Scripps Networks Interactive, Cl. A 10,675 705,191 TEGNA 27,110 593,709 Time Warner 94,153 7,216,827 Twenty-First Century Fox, Cl. A 133,478 3,555,854 Twenty-First Century Fox, Cl. B 51,159 1,382,828 Viacom, Cl. B 41,689 1,895,599 Walt Disney 178,803 17,156,148 Pharmaceuticals, Biotechnology & Life Sciences - 9.4% AbbVie 193,788 a 12,834,579 Agilent Technologies 40,065 1,927,527 Alexion Pharmaceuticals 26,647 b 3,426,804 Allergan 47,397 b 11,989,071 Amgen 89,975 15,478,399 Biogen 26,249 b 7,610,373 Bristol-Myers Squibb 200,043 14,965,217 Celgene 92,844 b 10,416,168 Eli Lilly & Co. 116,553 9,661,078 Endo International 24,124 b 418,793 Gilead Sciences 159,955 12,711,624 Illumina 17,503 b 2,911,624 Johnson & Johnson 329,712 41,289,834 Mallinckrodt 13,655 b 919,528 Merck & Co. 331,127 19,423,910 Mylan 51,062 b 2,389,191 PerkinElmer 13,732 781,625 Perrigo 17,454 1,595,121 Pfizer 726,713 26,808,443 Regeneron Pharmaceuticals 9,388 b 3,991,027 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.4% (continued) Thermo Fisher Scientific 47,099 7,481,205 Vertex Pharmaceuticals 29,733 b 2,884,101 Waters 9,944 b 1,580,400 Zoetis 54,533 2,752,281 Real Estate - 3.1% American Tower 50,476 c 5,843,607 Apartment Investment & Management, Cl. A 17,703 c 813,807 AvalonBay Communities 16,182 c 3,004,188 Boston Properties 18,057 c 2,566,441 CBRE Group, Cl. A 33,630 b,c 956,774 Crown Castle International 39,873 c 3,868,877 Digital Realty Trust 17,426 a,c 1,820,320 Equinix 8,313 c 3,099,668 Equity Residential 43,018 c 2,924,794 Essex Property Trust 7,846 c 1,835,022 Extra Space Storage 14,632 a,c 1,258,645 Federal Realty Investment Trust 8,231 c 1,396,801 General Growth Properties 69,492 c 2,220,269 HCP 54,258 a,c 2,128,541 Host Hotels & Resorts 88,984 c 1,578,576 Iron Mountain 28,700 c 1,182,727 Kimco Realty 50,503 c 1,621,146 Macerich 15,971 c 1,425,252 Prologis 63,192 c 3,443,332 Public Storage 17,536 c 4,189,701 Realty Income 30,813 a,c 2,202,205 Simon Property Group 36,844 c 8,365,062 SL Green Realty 12,139 c 1,430,217 UDR 31,040 c 1,155,619 Ventas 40,480 a,c 3,082,957 Vornado Realty Trust 21,195 c 2,276,343 Welltower 42,741 c 3,390,644 Weyerhaeuser 90,190 c 2,951,017 Retailing - 5.6% Advance Auto Parts 8,671 1,472,856 Amazon.com 46,368 b 35,184,502 AutoNation 9,516 b 507,679 AutoZone 3,602 b 2,931,920 Common Stocks - 98.5% (continued) Shares Value ($) Retailing - 5.6% (continued) Bed Bath & Beyond 18,544 a 833,553 Best Buy 35,365 1,188,264 CarMax 24,063 a,b 1,401,910 Dollar General 34,653 3,283,025 Dollar Tree 27,956 b 2,691,883 Expedia 13,792 1,608,837 Foot Locker 16,342 a 974,310 Gap 28,270 729,083 Genuine Parts 17,567 1,796,050 Home Depot 149,366 20,648,356 Kohl's 22,773 947,129 L Brands 29,648 2,190,987 LKQ 36,566 b 1,257,505 Lowe's 106,452 8,758,871 Macy's 37,039 1,327,107 Netflix 51,306 b 4,681,672 Nordstrom 16,385 a 724,709 O'Reilly Automotive 11,792 b 3,427,109 Priceline Group 5,949 b 8,035,969 Ross Stores 49,260 3,045,746 Signet Jewelers 9,489 834,178 Staples 78,885 732,842 Target 71,763 5,405,907 The TJX Companies 79,940 6,532,697 Tiffany & Co. 13,345 a 861,019 Tractor Supply 15,944 1,461,268 TripAdvisor 13,273 b 928,712 Ulta Salon Cosmetics & Fragrance 7,582 b 1,980,494 Urban Outfitters 12,427 b 371,567 Semiconductors & Semiconductor Equipment - 3.0% Analog Devices 37,662 2,403,965 Applied Materials 131,138 3,447,618 Broadcom 44,235 7,165,185 First Solar 9,171 a,b 428,102 Intel 565,877 19,726,472 KLA-Tencor 18,065 1,367,701 Lam Research 18,678 a 1,676,724 Linear Technology 28,202 1,691,838 Microchip Technology 25,657 1,427,555 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.0% (continued) Micron Technology 127,276 b 1,748,772 NVIDIA 61,622 3,518,616 Qorvo 15,463 b 977,725 QUALCOMM 176,313 11,033,668 Skyworks Solutions 22,505 1,485,780 Texas Instruments 120,336 8,393,436 Xilinx 30,594 1,562,742 Software & Services - 12.2% Accenture, Cl. A 74,759 8,433,563 Activision Blizzard 59,342 2,383,175 Adobe Systems 59,773 b 5,849,386 Akamai Technologies 21,176 b 1,070,023 Alliance Data Systems 7,206 b 1,669,054 Alphabet, Cl. A 35,193 b 27,849,629 Alphabet, Cl. C 35,418 b 27,229,004 Autodesk 27,245 b 1,619,715 Automatic Data Processing 55,081 4,899,455 CA 35,989 1,247,019 Citrix Systems 18,823 b 1,677,694 Cognizant Technology Solutions, Cl. A 72,523 b 4,169,347 CSRA 16,574 446,172 eBay 127,045 b 3,958,722 Electronic Arts 36,978 a,b 2,822,161 Facebook, Cl. A 276,995 b 34,330,760 Fidelity National Information Services 33,562 2,669,186 Fiserv 26,589 b 2,934,362 Global Payments 18,348 1,369,862 International Business Machines 105,842 17,000,342 Intuit 30,613 3,397,737 MasterCard, Cl. A 116,458 11,091,460 Microsoft 942,537 53,422,997 Oracle 373,321 15,321,094 Paychex 37,354 2,214,345 PayPal Holdings 132,459 4,932,773 Red Hat 22,149 b 1,667,598 salesforce.com 76,280 b 6,239,704 Symantec 74,151 1,514,905 Teradata 17,024 b 483,141 Total System Services 20,085 1,022,728 Common Stocks - 98.5% (continued) Shares Value ($) Software & Services - 12.2% (continued) VeriSign 11,410 a,b 988,220 Visa, Cl. A 228,596 17,841,918 Western Union 60,879 1,217,580 Xerox 119,198 1,227,739 Yahoo! 103,720 b 3,961,067 Technology Hardware & Equipment - 5.1% Amphenol, Cl. A 36,874 2,194,740 Apple 657,169 68,483,581 Cisco Systems 601,254 18,356,285 Corning 129,290 2,872,824 EMC 231,862 6,557,057 F5 Networks 8,150 b 1,005,873 FLIR Systems 17,735 577,806 Harris 14,628 1,267,077 Hewlett Packard Enterprise 199,738 4,198,493 HP 205,859 2,884,085 Juniper Networks 42,219 957,949 Motorola Solutions 18,841 1,307,189 NetApp 35,632 938,903 Seagate Technology 35,872 a 1,148,980 TE Connectivity 44,134 2,660,398 Western Digital 32,890 1,562,604 Telecommunication Services - 2.8% AT&T 737,816 31,940,055 CenturyLink 65,319 2,053,629 Frontier Communications 136,926 a 712,015 Level 3 Communications 33,721 b 1,706,283 Verizon Communications 488,564 27,071,331 Transportation - 2.0% Alaska Air Group 14,604 981,681 American Airlines Group 71,844 a 2,550,462 CH Robinson Worldwide 16,852 1,173,236 CSX 117,282 3,322,599 Delta Air Lines 92,763 3,594,566 Expeditors International of Washington 22,726 1,123,346 FedEx 30,006 4,857,971 J.B. Hunt Transport Services 11,002 914,596 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Transportation - 2.0% (continued) Kansas City Southern 13,272 1,275,572 Norfolk Southern 35,171 3,157,652 Ryder System 6,278 413,720 Southwest Airlines 76,080 2,815,721 Union Pacific 100,831 9,382,325 United Continental Holdings 40,502 b 1,899,139 United Parcel Service, Cl. B 82,589 8,927,871 Utilities - 3.4% AES 76,948 950,308 Alliant Energy 27,219 1,095,565 Ameren 28,018 1,469,264 American Electric Power 58,454 4,050,862 American Water Works 21,259 1,755,568 CenterPoint Energy 52,276 1,250,442 CMS Energy 32,165 1,453,215 Consolidated Edison 36,363 2,911,949 Dominion Resources 73,757 5,754,521 DTE Energy 21,710 2,117,159 Duke Energy 82,517 7,062,630 Edison International 39,261 3,038,016 Entergy 20,781 1,691,366 Eversource Energy 38,318 2,241,220 Exelon 108,628 4,049,652 FirstEnergy 50,724 1,771,282 NextEra Energy 55,213 7,083,276 NiSource 37,152 953,320 NRG Energy 41,132 569,267 PG&E 58,683 3,752,191 Pinnacle West Capital 12,799 1,009,457 PPL 80,235 3,025,662 Public Service Enterprise Group 61,024 2,807,714 SCANA 16,871 1,264,313 Sempra Energy 28,078 3,141,367 Southern 112,322 6,009,227 WEC Energy Group 38,113 2,473,915 Xcel Energy 61,215 2,692,236 Total Common Stocks (cost $1,205,758,202) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 0.23%, 9/15/16 (cost $1,319,620) 1,320,000 Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $28,729,933) 28,729,933 d Investment of Cash Collateral for Securities Loaned - .8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $18,445,845) 18,445,845 d Total Investments (cost $1,254,253,600) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At July 31, 2016, the value of the fund’s securities on loan was $61,181,278 and the value of the collateral held by the fund was $62,264,342, consisting of cash collateral of $18,445,845 and U.S. Government & Agency securities valued at $43,818,497. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 12.2 Pharmaceuticals, Biotechnology & Life Sciences 9.4 Capital Goods 7.0 Energy 6.8 Food, Beverage & Tobacco 5.7 Retailing 5.6 Health Care Equipment & Services 5.5 Banks 5.2 Technology Hardware & Equipment 5.1 Diversified Financials 4.6 Utilities 3.4 Real Estate 3.1 Semiconductors & Semiconductor Equipment 3.0 Materials 2.9 Telecommunication Services 2.8 Insurance 2.6 Media 2.6 Food & Staples Retailing 2.2 Household & Personal Products 2.1 Short-Term/Money Market Investments 2.1 Transportation 2.0 Consumer Services 1.7 Consumer Durables & Apparel 1.4 Automobiles & Components .9 Commercial & Professional Services .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus BASIC S&P 500 Stock Index Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 – Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investment in Securities: Equity Securities- Domestic Common Stocks † 2,246,390,333 - - Equity Securities- Foreign Common Stocks † 11,626,754 - - Mutual Funds 47,175,778 - - U.S. Treasury - 1,319,662 - Other Financial Instruments: Financial Futures †† 896,042 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus BASIC S&P 500 Stock Index Fund July 31, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation at Contracts Contracts ($) Expiration 07/31/2016 ($) Financial Futures Long Standard & Poor's 500 E-mini 308 33,390,280 September 2016 896,042 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At July 31, 2016, accumulated net unrealized appreciation on investments was $1,052,258,927, consisting of $1,087,358,079 gross unrealized appreciation and $35,099,152 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 99.8% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - .2% Ally Auto Receivables Trust, Ser. 2015-2, Cl. A4 1.84 6/15/20 1,000,000 1,014,988 AmeriCredit Automobile Receivables Trust, Ser. 2013-5, Cl. A3 0.90 9/10/18 166,283 166,285 Fifth Third Auto Trust, Ser. 2014-3, Cl. A4 1.47 5/17/21 800,000 802,466 Ford Credit Auto Lease Trust, Ser. 2015-A, Cl. A4 1.31 8/15/18 1,000,000 1,002,221 Ford Credit Auto Owner Trust, Ser. 2016-B, Cl. A3 1.33 10/15/20 1,000,000 1,004,478 Volkswagen Auto Lease Trust, Ser. 2015-A, Cl. A4 1.42 7/22/19 1,000,000 998,365 World Omni Auto Receivables Trust, Ser. 2013-B, Cl. A3 0.83 8/15/18 282,467 282,361 Asset-Backed Ctfs./Credit Cards - .3% Capital One Multi-Asset Execution Trust, Ser. 2007-A7, Cl. A7 5.75 7/15/20 565,000 594,941 Capital One Multi-Asset Execution Trust, Ser. 2015-A1, Cl. A 1.39 1/15/21 2,000,000 2,010,980 Chase Issuance Trust, Ser. 2014-A7, Cl. A7 1.38 11/15/19 1,300,000 1,306,739 Citibank Credit Card Issuance Trust, Ser. 2004-A8, Cl. A8 1.73 4/9/20 1,500,000 1,516,179 Citibank Credit Card Issuance Trust, Ser. 2007-A8, Cl. A8 5.65 9/20/19 500,000 526,115 Commercial Mortgage Pass-Through Ctfs. - 1.1% Banc of America Commercial Mortgage Trust, Ser. 2007-4, Cl. A4 5.93 2/10/51 201,317 a 207,212 Citigroup Commercial Mortgage Trust, Ser. 2008-C7, Cl. A4 6.35 12/10/49 928,461 a 964,306 Citigroup Commercial Mortgage Trust, Ser. 2014-GC19, Cl. A2 2.79 3/10/47 1,250,000 1,282,703 Citigroup Commercial Mortgage Trust, Ser. 2014-GC23, Cl. A4 3.62 7/10/47 1,000,000 1,105,962 Citigroup Commercial Mortgage Trust, Ser. 2015-CG33, Cl. AAB 3.52 9/10/58 700,000 761,006 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.33 10/10/46 750,000 a 879,673 Commercial Mortgage Trust, Ser. 2014-CR16, Cl. A4 4.05 4/10/47 1,200,000 1,356,286 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. A4 3.18 2/10/48 2,025,000 2,174,211 Commercial Mortgage Trust, Ser. 2016-CR28, Cl. A4 3.76 2/10/49 1,035,000 1,155,572 GS Mortgage Securities Trust, Ser. 2014-GC18, Cl. A3 3.80 1/10/47 500,000 552,784 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. - 1.1% (continued) GS Mortgage Securities Trust, Ser. 2015-GC28, Cl. AAB 3.21 2/10/48 750,000 786,924 J.P. Morgan Chase Commercial Mortgage Securities Corp., Ser. 2012-LC9, Cl. A5 2.84 12/15/47 1,000,000 1,055,525 J.P. Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-CB20, Cl. A4 5.79 2/12/51 883,644 a 913,907 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C15, Cl. A5 4.13 11/15/45 500,000 569,124 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C24, Cl. A5 3.64 11/15/47 1,725,000 1,911,961 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C10, Cl. A1 1.39 7/15/46 24,107 24,146 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. A4 3.13 12/15/48 1,000,000 1,068,126 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2015-C20, Cl. A4 3.25 2/15/48 1,175,000 1,259,366 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2015-C21, Cl. ASB 3.15 3/15/48 1,000,000 1,059,874 Morgan Stanley Capital I Trust, Ser. 2012-C4, Cl. AS 3.77 3/15/45 720,000 776,521 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 499,700 539,455 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C3, Cl. A4 3.09 8/10/49 500,000 534,308 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C4, Cl. A5 2.85 12/10/45 500,000 527,027 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C6, Cl. A4 3.24 4/10/46 1,412,000 1,520,189 WF-RBS Commercial Mortgage Trust, Ser. 2012-C7, Cl. A1 2.30 6/15/45 760,914 776,116 WF-RBS Commercial Mortgage Trust, Ser. 2013-C14, Cl. ASB 2.98 6/15/46 1,500,000 1,582,395 WF-RBS Commercial Mortgage Trust, Ser. 2014-C20, Cl. A2 3.04 5/15/47 1,000,000 1,041,382 Consumer Discretionary - 2.8% 21st Century Fox America, Gtd. Debs. 8.25 8/10/18 150,000 169,989 21st Century Fox America, Gtd. Debs. 7.75 12/1/45 100,000 152,841 21st Century Fox America, Gtd. Notes 3.70 10/15/25 500,000 b 553,469 21st Century Fox America, Gtd. Notes 6.20 12/15/34 250,000 321,789 21st Century Fox America, Gtd. Notes 6.65 11/15/37 360,000 490,014 21st Century Fox America, Gtd. Notes 4.75 9/15/44 500,000 570,440 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.8% (continued) 21st Century Fox America, Gtd. Notes, Ser. WI 3.70 9/15/24 750,000 820,197 Alibaba Group Holding, Gtd. Notes 3.13 11/28/21 290,000 299,970 Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 750,000 781,372 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 1,000,000 1,045,969 Autonation, Gtd. Notes 6.75 4/15/18 300,000 322,922 Autozone, Sr. Unscd. Notes 3.13 4/21/26 500,000 522,592 Bed Bath & Beyond, Sr. Unscd. Notes 3.75 8/1/24 1,000,000 b 1,042,729 BorgWarner, Sr. Unscd. Notes 3.38 3/15/25 1,000,000 1,030,601 California Institute of Technology, Unscd. Bonds 4.32 8/1/45 110,000 134,363 Carnival, Gtd. Notes 3.95 10/15/20 300,000 325,019 CBS, Gtd. Debs. 7.88 7/30/30 300,000 429,318 CBS, Gtd. Notes 5.50 5/15/33 250,000 282,086 CBS, Gtd. Notes 4.90 8/15/44 240,000 258,600 CDK Global, Sr. Unscd. Notes 3.30 10/15/19 500,000 505,740 Charter Communications Operating/Charter Communications Operating Capital, Sr. Scd. Notes 4.91 7/23/25 910,000 c 1,006,921 Charter Communications Operating/Charter Communications Operating Capital, Sr. Scd. Notes 6.48 10/23/45 500,000 c 602,429 Colgate-Palmolive, Sr. Unscd. Notes 2.45 11/15/21 1,000,000 1,053,657 Comcast, Gtd. Bonds 4.75 3/1/44 500,000 606,943 Comcast, Gtd. Notes 5.70 7/1/19 500,000 564,991 Comcast, Gtd. Notes 2.85 1/15/23 300,000 316,597 Comcast, Gtd. Notes 2.75 3/1/23 100,000 105,058 Comcast, Gtd. Notes 3.38 8/15/25 730,000 795,120 Comcast, Gtd. Notes 4.25 1/15/33 500,000 563,187 Comcast, Gtd. Notes 4.40 8/15/35 340,000 391,403 Comcast, Gtd. Notes 6.45 3/15/37 650,000 917,869 Comcast, Gtd. Notes 4.60 8/15/45 410,000 485,141 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.8% (continued) Comcast Cable Communications, Gtd. Notes 9.46 11/15/22 304,000 433,127 Costco Wholesale, Sr. Unscd. Notes 2.25 2/15/22 500,000 517,958 CVS Health, Sr. Unscd. Bonds 2.25 8/12/19 1,000,000 b 1,029,482 CVS Health, Sr. Unscd. Notes 2.80 7/20/20 680,000 712,057 CVS Health, Sr. Unscd. Notes 5.13 7/20/45 480,000 611,119 Delphi Automotive, Gtd. Notes 4.25 1/15/26 750,000 825,097 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 743,815 Dollar General, Sr. Unscd. Notes 1.88 4/15/18 500,000 504,249 Ford Motor, Sr. Unscd. Notes 4.75 1/15/43 500,000 552,998 General Motors, Sr. Unscd. Notes 6.60 4/1/36 345,000 428,215 General Motors, Sr. Unscd. Notes 5.20 4/1/45 340,000 366,260 Grupo Televisa, Sr. Unscd. Notes 5.00 5/13/45 750,000 764,187 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 750,000 778,879 Home Depot, Sr. Unscd. Notes 2.00 4/1/21 720,000 740,018 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 1,150,000 1,605,507 Home Depot, Sr. Unscd. Notes 5.40 9/15/40 437,000 592,544 Home Depot, Sr. Unscd. Notes 4.88 2/15/44 500,000 631,189 Interpublic Group, Sr. Unscd. Notes 4.20 4/15/24 500,000 545,330 Kohl's, Sr. Unscd. Notes 4.75 12/15/23 500,000 541,910 Kroger, Sr. Unscd. Notes 3.30 1/15/21 300,000 321,169 Lowe's Cos., Sr. Unscd. Notes 3.88 9/15/23 500,000 564,583 Lowe's Cos., Sr. Unscd. Notes 3.13 9/15/24 1,500,000 1,622,899 Lowe's Cos., Sr. Unscd. Notes 4.38 9/15/45 500,000 591,487 Marriott International, Sr. Unscd. Notes 3.13 10/15/21 1,000,000 1,044,580 Massachusetts Institute of Technology, Unscd. Notes 5.60 11/15/40 190,000 280,060 Mattel, Sr. Unscd. Notes 2.35 5/6/19 500,000 510,725 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,118,397 McDonald's, Sr. Unscd. Notes 2.75 12/9/20 585,000 613,466 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.8% (continued) McDonald's, Sr. Unscd. Notes 4.70 12/9/35 485,000 563,857 McDonald's, Sr. Unscd. Notes 4.88 12/9/45 465,000 558,464 McGraw Hill Financial, Gtd. Notes 4.40 2/15/26 230,000 259,158 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 1,500,000 1,709,748 Newell Brands, Sr. Unscd. Notes 2.60 3/29/19 500,000 514,608 Newell Brands, Sr. Unscd. Notes 3.15 4/1/21 500,000 525,219 Newell Rubbermaid, Sr. Unscd. Notes 5.50 4/1/46 500,000 622,908 Nike, Sr. Unscd. Notes 2.25 5/1/23 300,000 311,703 Nike, Sr. Unscd. Notes 3.63 5/1/43 300,000 327,958 Nordstrom, Sr. Unscd. Bonds 4.75 5/1/20 500,000 544,626 Omnicom Group, Gtd. Notes 3.63 5/1/22 500,000 537,595 Philip Morris International, Sr. Unscd. Notes 2.50 8/22/22 1,100,000 1,140,226 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 300,000 428,503 QVC, Sr. Scd. Notes 5.45 8/15/34 500,000 477,859 Signet UK Finance, Gtd. Bonds 4.70 6/15/24 500,000 503,430 Stanley Black & Decker, Gtd. Notes 3.40 12/1/21 400,000 431,947 Staples, Sr. Unscd. Notes 4.38 1/12/23 250,000 b 262,011 Starbucks, Sr. Unscd. Notes 4.30 6/15/45 500,000 607,423 Target, Sr. Unscd. Notes 2.30 6/26/19 500,000 517,115 Target, Sr. Unscd. Notes 2.50 4/15/26 750,000 780,645 Thomson Reuters, Gtd. Notes 6.50 7/15/18 400,000 437,633 Thomson Reuters, Sr. Unscd. Notes 3.95 9/30/21 300,000 323,426 Time Warner, Gtd. Notes 4.75 3/29/21 1,500,000 1,691,641 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,571,817 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 350,000 421,492 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 650,462 Time Warner Cable, Gtd. Debs. 4.50 9/15/42 500,000 487,836 Time Warner Cable, Gtd. Notes 8.25 4/1/19 1,000,000 1,161,815 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.8% (continued) Time Warner Cos., Gtd. Debs. 6.95 1/15/28 325,000 432,325 Under Armour, Sr. Unscd. Notes 3.25 6/15/26 180,000 183,693 University of Southern California, Sr. Unscd. Notes 5.25 2/15/41 40,000 54,600 Viacom, Sr. Unscd. Notes 2.75 12/15/19 655,000 668,458 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 270,697 Viacom, Sr. Unscd. Notes 4.38 3/15/43 750,000 650,346 Walgreens Boots Alliance, Gtd. Notes 1.75 11/17/17 300,000 302,429 Walgreens Boots Alliance, Gtd. Notes 3.30 11/18/21 400,000 425,092 Walgreens Boots Alliance, Gtd. Notes 4.50 11/18/34 400,000 439,143 Walgreens Boots Alliance, Sr. Unscd. Notes 3.45 6/1/26 400,000 419,987 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 1,600,000 1,751,272 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 812,672 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 635,000 950,896 Wal-Mart Stores, Sr. Unscd. Notes 4.30 4/22/44 1,000,000 b 1,201,587 Walt Disney, Sr. Unscd. Notes 2.30 2/12/21 500,000 521,561 Walt Disney, Sr. Unscd. Notes 3.75 6/1/21 500,000 554,147 Walt Disney, Sr. Unscd. Notes 3.00 2/13/26 500,000 536,807 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 219,051 WPP Finance 2010, Gtd. Notes 3.75 9/19/24 750,000 803,890 Wyndham Worldwide, Sr. Unscd. Notes 2.50 3/1/18 500,000 505,341 Wyndham Worldwide, Sr. Unscd. Notes 3.90 3/1/23 500,000 518,039 Xerox, Sr. Unscd. Notes 3.80 5/15/24 500,000 b 487,537 Yale University, Sr. Unscd. Notes 2.09 4/15/19 300,000 308,779 Consumer Staples - 1.4% Altria Group, Gtd. Notes 2.85 8/9/22 500,000 528,046 Altria Group, Gtd. Notes 4.00 1/31/24 230,000 260,003 Altria Group, Gtd. Notes 4.25 8/9/42 1,000,000 1,147,322 Anheuser-Busch, Gtd. Notes 5.50 1/15/18 145,000 154,194 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 1.4% (continued) Anheuser-Busch InBev Finance, Gtd. Notes 1.90 2/1/19 390,000 396,580 Anheuser-Busch InBev Finance, Gtd. Notes 2.65 2/1/21 1,799,063 1,866,323 Anheuser-Busch InBev Finance, Gtd. Notes 2.63 1/17/23 500,000 512,278 Anheuser-Busch InBev Finance, Gtd. Notes 3.70 2/1/24 1,000,000 1,089,421 Anheuser-Busch InBev Finance, Gtd. Notes 3.65 2/1/26 1,365,000 1,465,130 Anheuser-Busch InBev Finance, Gtd. Notes 4.70 2/1/36 1,090,000 1,263,928 Anheuser-Busch InBev Finance, Gtd. Notes 4.00 1/17/43 700,000 758,854 Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 1,315,000 1,617,546 Anheuser-Busch InBev Worldwide, Gtd. Notes 5.38 1/15/20 1,000,000 1,130,829 Archer-Daniels-Midland, Sr. Unscd. Notes 5.45 3/15/18 92,000 98,572 Campbell Soup, Sr. Unscd. Notes 3.30 3/19/25 750,000 792,154 Clorox, Sr. Unscd. Notes 3.80 11/15/21 200,000 218,588 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 1,500,000 1,640,382 Coca-Cola Femsa, Gtd. Bonds 2.38 11/26/18 400,000 409,350 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 504,254 ConAgra Foods, Sr. Unscd. Notes 3.20 1/25/23 165,000 172,473 ConAgra Foods, Sr. Unscd. Notes 7.00 10/1/28 350,000 453,965 Diageo Capital, Gtd. Notes 5.75 10/23/17 720,000 759,736 Diageo Investment, Gtd. Notes 4.25 5/11/42 500,000 572,273 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 200,000 218,680 JM Smucker, Gtd. Notes 1.75 3/15/18 400,000 403,106 JM Smucker, Gtd. Notes 2.50 3/15/20 500,000 515,069 Kellogg, Sr. Unscd. Notes 4.15 11/15/19 400,000 435,042 Kimberly-Clark, Sr. Unscd. Notes 3.70 6/1/43 500,000 550,412 Kraft Foods Group, Gtd. Notes 3.50 6/6/22 490,000 528,564 Kraft Heinz Foods, Gtd. Notes 2.80 7/2/20 390,000 c 407,881 Kraft Heinz Foods, Gtd. Notes 3.95 7/15/25 360,000 c 397,192 Kraft Heinz Foods, Gtd. Notes 6.75 3/15/32 525,000 a 687,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 1.4% (continued) Kraft Heinz Foods, Gtd. Notes 5.20 7/15/45 270,000 c 332,214 Kraft Heinz Foods, Gtd. Notes 4.38 6/1/46 360,000 c 393,630 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,148,598 Mondelez International, Sr. Unscd. Notes 4.00 2/1/24 500,000 552,502 Mondelez International, Sr. Unscd. Notes 6.50 2/9/40 253,000 348,290 PepsiCo, Sr. Unscd. Notes 7.90 11/1/18 1,000,000 1,149,386 PepsiCo, Sr. Unscd. Notes 2.15 10/14/20 810,000 835,232 PepsiCo, Sr. Unscd. Notes 3.50 7/17/25 500,000 556,499 PepsiCo, Sr. Unscd. Notes 4.88 11/1/40 500,000 623,723 PepsiCo, Sr. Unscd. Notes 4.45 4/14/46 210,000 253,603 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 822,097 Philip Morris International, Sr. Unscd. Notes 4.50 3/20/42 650,000 757,032 Procter & Gamble, Sr. Unscd. Bonds 6.45 1/15/26 546,000 743,509 Reynolds American, Gtd. Notes 2.30 6/12/18 510,000 519,332 Reynolds American, Gtd. Notes 5.70 8/15/35 240,000 303,441 Reynolds American, Gtd. Notes 5.85 8/15/45 510,000 676,373 Sysco, Gtd. Notes 5.38 9/21/35 350,000 426,880 Tyson Foods, Gtd. Bonds 5.15 8/15/44 500,000 604,940 Energy - 2.5% Anadarko Petroleum, Sr. Unscd. Notes 3.45 7/15/24 1,000,000 b 979,501 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 168,164 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 434,854 Apache, Sr. Unscd. Notes 4.75 4/15/43 650,000 648,690 Baker Hughes, Sr. Unscd. Notes, Ser. WI 3.20 8/15/21 286,000 300,410 BP Capital Markets, Gtd. Notes 3.25 5/6/22 1,200,000 1,268,142 BP Capital Markets, Gtd. Notes 2.50 11/6/22 800,000 808,183 Buckeye Partners, Sr. Unscd. Notes 2.65 11/15/18 250,000 253,066 Canadian Natural Resources, Sr. Unscd. Notes 3.90 2/1/25 500,000 501,513 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.5% (continued) Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 430,000 458,716 Chevron, Sr. Unscd. Notes 1.72 6/24/18 1,000,000 1,013,381 Chevron, Sr. Unscd. Notes 1.79 11/16/18 675,000 685,038 Chevron, Sr. Unscd. Notes 2.42 11/17/20 640,000 664,049 Chevron, Sr. Unscd. Notes 2.10 5/16/21 370,000 378,581 Chevron, Sr. Unscd. Notes 3.19 6/24/23 400,000 425,439 Chevron, Sr. Unscd. Notes 3.33 11/17/25 165,000 b 177,628 Chevron, Sr. Unscd. Notes 2.95 5/16/26 295,000 304,630 CNOOC Finance 2013, Gtd. Notes 3.00 5/9/23 500,000 504,092 Columbia Pipeline Group, Gtd. Notes 3.30 6/1/20 1,000,000 1,042,150 ConocoPhillips, Gtd. Notes 2.20 5/15/20 1,000,000 b 1,008,370 ConocoPhillips, Gtd. Notes 2.40 12/15/22 500,000 486,969 ConocoPhillips, Gtd. Notes 4.95 3/15/26 500,000 557,752 ConocoPhillips, Gtd. Notes 6.50 2/1/39 500,000 625,550 ConocoPhillips, Gtd. Notes 5.95 3/15/46 500,000 605,723 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 156,042 Devon Energy, Sr. Unscd. Notes 5.60 7/15/41 650,000 627,717 Devon Financing, Gtd. Debs. 7.88 9/30/31 275,000 326,418 Enable Midstream Partners, Sr. Unscd. Notes 5.00 5/15/44 500,000 a 416,471 Enbridge Energy Partners, Sr. Unscd. Notes 5.88 10/15/25 500,000 b 551,186 Enbridge Energy Partners, Sr. Unscd. Notes 5.50 9/15/40 370,000 374,271 Energy Transfer Partners, Sr. Unscd. Notes 3.60 2/1/23 1,000,000 975,758 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 500,000 516,935 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 500,000 468,088 EnLink Midstream Partners, Sr. Unscd. Notes 4.85 7/15/26 350,000 341,171 Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 1,000,000 1,052,156 Enterprise Products Operating, Gtd. Notes 3.35 3/15/23 600,000 622,338 Enterprise Products Operating, Gtd. Notes 3.70 2/15/26 200,000 208,783 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.5% (continued) Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 750,000 755,422 Enterprise Products Operating, Gtd. Notes 4.90 5/15/46 500,000 532,853 EOG Resources, Sr. Unscd. Notes 3.90 4/1/35 750,000 755,513 Exxon Mobil, Sr. Unscd. Notes 1.44 3/1/18 500,000 503,516 Exxon Mobil, Sr. Unscd. Notes 1.71 3/1/19 565,000 574,232 Exxon Mobil, Sr. Unscd. Notes 2.22 3/1/21 500,000 516,086 Exxon Mobil, Sr. Unscd. Notes 4.11 3/1/46 500,000 563,390 Halliburton, Sr. Unscd. Bonds 6.15 9/15/19 700,000 795,334 Halliburton, Sr. Unscd. Bonds 3.80 11/15/25 415,000 429,337 Halliburton, Sr. Unscd. Bonds 4.85 11/15/35 390,000 426,238 Halliburton, Sr. Unscd. Bonds 5.00 11/15/45 475,000 520,519 Hess, Sr. Unscd. Bonds 8.13 2/15/19 1,200,000 1,356,910 Hess, Sr. Unscd. Bonds 7.88 10/1/29 175,000 210,055 HollyFrontier, Sr. Unscd. Bonds 5.88 4/1/26 480,000 519,636 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 704,764 Kinder Morgan, Gtd. Notes 5.30 12/1/34 1,000,000 1,009,892 Kinder Morgan Energy Partners, Gtd. Notes 4.15 3/1/22 1,000,000 1,044,663 Kinder Morgan Energy Partners, Gtd. Notes 3.50 9/1/23 500,000 498,469 Kinder Morgan Energy Partners, Gtd. Notes 7.40 3/15/31 350,000 405,339 Kinder Morgan Energy Partners, Gtd. Notes 5.00 3/1/43 300,000 286,290 Marathon Oil, Sr. Unscd. Notes 5.90 3/15/18 500,000 524,213 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 550,000 566,769 Marathon Petroleum, Sr. Unscd. Notes 4.75 9/15/44 500,000 438,900 Nexen Energy, Gtd. Notes 5.88 3/10/35 125,000 153,223 Noble Energy, Sr. Unscd. Notes 4.15 12/15/21 539,000 572,275 Noble Energy, Sr. Unscd. Notes 3.90 11/15/24 1,000,000 1,025,630 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 1,700,000 1,859,028 ONEOK Partners, Gtd. Notes 5.00 9/15/23 500,000 531,906 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.5% (continued) ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 66,555 Phillips 66, Gtd. Notes 4.88 11/15/44 202,000 222,360 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 1,000,000 1,054,805 Plains All American Pipeline, Sr. Unscd. Notes 3.85 10/15/23 750,000 735,391 Regency Energy Partners, Gtd. Notes 4.50 11/1/23 750,000 750,203 Shell International Finance, Gtd. Notes 4.30 9/22/19 1,600,000 1,744,002 Shell International Finance, Gtd. Notes 1.88 5/10/21 485,000 488,171 Shell International Finance, Gtd. Notes 3.25 5/11/25 560,000 591,366 Shell International Finance, Gtd. Notes 2.88 5/10/26 185,000 188,960 Shell International Finance, Gtd. Notes 4.13 5/11/35 260,000 281,985 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 669,201 Shell International Finance, Gtd. Notes 4.38 5/11/45 620,000 674,549 Shell International Finance, Gtd. Notes 4.00 5/10/46 255,000 263,212 Spectra Energy Capital, Gtd. Notes 8.00 10/1/19 225,000 260,877 Spectra Energy Partners, Sr. Unscd. Notes 5.95 9/25/43 400,000 482,616 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,759,941 Statoil, Gtd. Notes 2.65 1/15/24 1,000,000 1,026,780 Statoil, Gtd. Notes 6.80 1/15/28 350,000 468,386 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,246,248 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 200,000 197,899 Sunoco Logistics Partners Operations, Gtd. Notes 4.95 1/15/43 200,000 190,999 Tennessee Gas Pipeline, Gtd. Debs. 7.00 10/15/28 390,000 452,315 Tennessee Gas Pipeline, Gtd. Debs. 7.63 4/1/37 70,000 84,563 Total Capital, Gtd. Notes 2.13 8/10/18 750,000 764,220 Total Capital, Gtd. Notes 4.45 6/24/20 900,000 997,870 Total Capital International, Gtd. Notes 2.75 6/19/21 500,000 524,284 Total Capital International, Gtd. Notes 3.75 4/10/24 340,000 b 374,624 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 500,000 542,448 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.5% (continued) TransCanada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 91,528 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 963,929 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 209,858 Valero Energy, Sr. Unscd. Notes 6.63 6/15/37 615,000 684,291 Williams Partners, Sr. Unscd. Notes 4.13 11/15/20 1,000,000 1,012,966 Williams Partners, Sr. Unscd. Notes 4.00 9/15/25 100,000 95,567 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 800,000 818,898 XTO Energy, Gtd. Notes 6.75 8/1/37 625,000 938,527 Financials - 8.7% Ace Ina Holdings, Gtd. Notes 3.35 5/15/24 250,000 270,549 AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 132,247 136,888 Affiliated Managers Group, Sr. Unscd. Notes 3.50 8/1/25 500,000 503,950 Aflac, Sr. Unscd. Notes 3.63 6/15/23 600,000 649,432 Air Lease, Sr. Unscd. Notes 2.13 1/15/18 500,000 500,365 Air Lease, Sr. Unscd. Notes 3.38 1/15/19 350,000 362,425 Air Lease, Sr. Unscd. Notes 3.75 2/1/22 100,000 103,673 Alexandria Real Estate Equities, Gtd. Notes 2.75 1/15/20 500,000 505,163 Allstate, Sub. Debs. 5.75 8/15/53 300,000 a 315,563 American Express, Sr. Unscd. Notes 1.55 5/22/18 1,000,000 1,005,482 American Express, Sub. Notes 3.63 12/5/24 500,000 522,665 American Express Credit, Sr. Unscd. Notes 1.55 9/22/17 500,000 502,407 American Express Credit, Sr. Unscd. Notes 2.25 8/15/19 750,000 768,739 American Honda Finance, Sr. Unscd. Bonds 2.15 3/13/20 750,000 772,408 American International Group, Sr. Unscd. Notes 4.88 6/1/22 900,000 1,011,100 American International Group, Sr. Unscd. Notes 3.90 4/1/26 750,000 787,330 American International Group, Sr. Unscd. Notes 3.88 1/15/35 500,000 489,715 American Tower, Sr. Unscd. Notes 4.50 1/15/18 500,000 522,745 American Tower, Sr. Unscd. Notes 3.40 2/15/19 580,000 607,792 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) Aon, Gtd. Notes 4.60 6/14/44 500,000 539,669 Australia & New Zealand Banking Group, Sr. Unscd. Notes 2.30 6/1/21 350,000 357,151 AvalonBay Communities, Sr. Unscd. Notes 4.20 12/15/23 750,000 831,349 AXA, Sub. Bonds 8.60 12/15/30 165,000 232,785 Bank of America, Sr. Unscd. Bonds 2.63 4/19/21 1,110,000 1,132,218 Bank of America, Sr. Unscd. Notes 6.40 8/28/17 1,665,000 1,754,053 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 965,000 1,032,075 Bank of America, Sr. Unscd. Notes 1.95 5/12/18 1,000,000 1,007,077 Bank of America, Sr. Unscd. Notes 1.75 6/5/18 500,000 503,784 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 800,000 908,334 Bank of America, Sr. Unscd. Notes 3.30 1/11/23 1,000,000 1,043,969 Bank of America, Sr. Unscd. Notes 4.13 1/22/24 1,000,000 1,087,632 Bank of America, Sr. Unscd. Notes 3.50 4/19/26 1,030,000 1,077,769 Bank of America, Sr. Unscd. Notes 5.00 1/21/44 500,000 596,216 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 400,000 409,657 Bank of America, Sub. Notes 4.20 8/26/24 800,000 843,716 Bank of America, Sub. Notes 4.75 4/21/45 500,000 535,937 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 900,000 931,661 Bank of Montreal, Sr. Unscd. Notes 1.80 7/31/18 500,000 506,078 Bank of Nova Scotia, Sr. Unscd. Notes 2.80 7/21/21 1,000,000 1,049,967 Bank of Nova Scotia, Sub. Notes 4.50 12/16/25 1,000,000 1,065,833 Barclays, Sr. Unscd. Notes 3.65 3/16/25 750,000 742,213 Barclays, Sr. Unscd. Notes 4.38 1/12/26 200,000 207,482 Barclays Bank, Sub. Notes 5.14 10/14/20 1,000,000 1,079,731 BB&T, Sr. Unscd. Notes 2.45 1/15/20 1,000,000 1,031,513 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 1,770,000 1,924,149 Berkshire Hathaway, Sr. Unscd. Notes 2.10 8/14/19 500,000 514,600 Berkshire Hathaway, Sr. Unscd. Notes 2.20 3/15/21 600,000 621,566 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) Berkshire Hathaway, Sr. Unscd. Notes 2.75 3/15/23 500,000 521,794 Berkshire Hathaway, Sr. Unscd. Notes 3.13 3/15/26 500,000 533,027 Berkshire Hathaway Finance, Gtd. Notes 5.75 1/15/40 675,000 924,475 Blackrock, Sr. Unscd. Notes 3.50 3/18/24 500,000 550,080 Blackrock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 500,000 559,277 BNP Paribas, Gtd. Notes 5.00 1/15/21 1,400,000 1,586,673 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 1,000,000 1,148,693 BPCE, Gtd. Notes 2.50 7/15/19 1,000,000 1,024,947 BPCE, Gtd. Notes 4.00 4/15/24 200,000 220,022 Branch Banking & Trust, Sr. Unscd. Notes 1.35 10/1/17 500,000 501,618 Brookfield Asset Management, Sr. Unscd. Notes 4.00 1/15/25 500,000 518,983 Capital One Financial, Sr. Unscd. Notes 2.45 4/24/19 1,000,000 1,023,085 Capital One Financial, Sr. Unscd. Notes 4.75 7/15/21 730,000 816,058 CBL & Associates, Gtd. Notes 5.25 12/1/23 200,000 198,419 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 745,226 Citigroup, Sr. Unscd. Notes 2.15 7/30/18 940,000 951,524 Citigroup, Sr. Unscd. Notes 2.40 2/18/20 1,250,000 1,270,431 Citigroup, Sr. Unscd. Notes 2.65 10/26/20 1,750,000 1,794,042 Citigroup, Sr. Unscd. Notes 3.75 6/16/24 1,000,000 1,068,423 Citigroup, Sr. Unscd. Notes 4.60 3/9/26 500,000 538,968 Citigroup, Sr. Unscd. Notes 6.63 1/15/28 100,000 128,555 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 500,000 571,380 Citigroup, Sub. Notes 4.05 7/30/22 1,750,000 1,862,117 Citigroup, Sub. Notes 5.50 9/13/25 500,000 570,374 Citigroup, Sub. Notes 4.13 7/25/28 500,000 511,293 Citizens Bank, Sr. Unscd. Notes 2.45 12/4/19 1,000,000 1,019,632 CME Group, Sr. Unscd. Notes 3.00 3/15/25 500,000 534,548 Comerica, Sub. Notes 3.80 7/22/26 500,000 525,531 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) Commonwealth Bank of Australia, Sr. Unscd. Bonds 1.40 9/8/17 500,000 501,550 Commonwealth Bank of Australia, Sr. Unscd. Notes 2.50 9/20/18 650,000 665,452 Credit Suisse, Sr. Unscd. Notes 4.38 8/5/20 1,000,000 1,082,012 Credit Suisse, Sr. Unscd. Notes 3.63 9/9/24 500,000 521,243 Credit Suisse, Sub. Notes 6.00 2/15/18 1,000,000 1,058,625 Credit Suisse Group Funding, Gtd. Notes 3.13 12/10/20 500,000 504,552 Credit Suisse Group Funding, Gtd. Notes 3.75 3/26/25 1,000,000 1,001,478 Credit Suisse Group Funding, Gtd. Notes 4.88 5/15/45 280,000 299,983 Crown Castle International, Sr. Unscd. Notes 3.70 6/15/26 280,000 295,628 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 333,782 DDR, Sr. Unscd. Notes 3.38 5/15/23 1,000,000 1,006,856 Deutsche Bank London, Sr. Unscd. Notes 2.50 2/13/19 1,000,000 998,237 Discover Bank, Sr. Unscd. Bonds 2.00 2/21/18 500,000 502,229 Discover Bank, Sr. Unscd. Notes 4.25 3/13/26 800,000 856,642 Discover Bank, Sr. Unscd. Notes 3.45 7/27/26 500,000 504,950 ERP Operating, Sr. Unscd. Notes 2.38 7/1/19 1,000,000 1,026,311 Federal Realty Investment, Sr. Unscd. Notes 4.50 12/1/44 400,000 465,027 Fidelity National Information Services, Gtd. Notes 2.00 4/15/18 500,000 502,659 Fidelity National Information Services, Sr. Unscd. Notes 3.63 10/15/20 450,000 478,099 Fidelity National Information Services, Sr. Unscd. Notes 5.00 10/15/25 350,000 405,925 Fifth Third Bancorp, Sr. Unscd. Notes 3.50 3/15/22 1,000,000 1,060,633 First American Financial, Sr. Unscd. Notes 4.60 11/15/24 500,000 525,581 First Republic Bank, Sr. Unscd. Bonds 2.38 6/17/19 500,000 505,345 First Tennessee Bank, Sr. Unscd. Notes 2.95 12/1/19 500,000 504,933 Fiserv, Gtd. Notes 4.63 10/1/20 400,000 441,090 Ford Motor Credit, Sr. Unscd. Notes 2.38 1/16/18 500,000 506,079 Ford Motor Credit, Sr. Unscd. Notes 2.24 6/15/18 1,070,000 1,082,657 Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 971,000 1,159,481 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) Ford Motor Credit, Sr. Unscd. Notes 3.20 1/15/21 750,000 780,097 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 500,000 522,325 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 1,250,000 1,366,422 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 1,000,000 1,037,943 GE Capital International Funding, Gtd. Notes 4.42 11/15/35 2,250,000 2,594,830 General Electric Capital, Gtd. Bonds 5.63 9/15/17 1,000,000 1,052,900 General Electric Capital, Gtd. Bonds 2.20 1/9/20 500,000 516,048 General Electric Capital, Gtd. Notes 5.63 5/1/18 1,335,000 1,444,721 General Electric Capital, Gtd. Notes 4.65 10/17/21 1,400,000 1,605,608 General Electric Capital, Gtd. Notes 3.10 1/9/23 1,000,000 1,070,713 General Motors Financial, Gtd. Notes 2.40 4/10/18 910,000 918,297 General Motors Financial, Gtd. Notes 3.20 7/13/20 500,000 510,082 General Motors Financial, Gtd. Notes 4.38 9/25/21 500,000 536,459 General Motors Financial, Gtd. Notes 4.30 7/13/25 500,000 524,414 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 1,000,000 1,064,515 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 731,309 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 1,000,000 1,025,468 Goldman Sachs Group, Sr. Unscd. Notes 5.38 3/15/20 1,000,000 1,116,858 Goldman Sachs Group, Sr. Unscd. Notes 2.60 4/23/20 500,000 512,198 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 500,000 513,836 Goldman Sachs Group, Sr. Unscd. Notes 3.63 1/22/23 1,000,000 1,062,152 Goldman Sachs Group, Sr. Unscd. Notes 3.75 5/22/25 1,000,000 1,057,731 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 605,844 Goldman Sachs Group, Sr. Unscd. Notes 6.25 2/1/41 1,000,000 1,323,134 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 130,000 137,661 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 1,500,000 1,930,264 HCP, Sr. Unscd. Notes 4.25 11/15/23 400,000 422,828 HCP, Sr. Unscd. Notes 4.20 3/1/24 750,000 779,417 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) Health Care REIT, Sr. Unscd. Notes 4.95 1/15/21 600,000 667,144 Host Hotels & Resorts, Sr. Unscd. Notes 6.00 10/1/21 500,000 570,422 HSBC Holdings, Sr. Unscd. Notes 3.40 3/8/21 600,000 622,723 HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 1,500,000 1,671,492 HSBC Holdings, Sr. Unscd. Notes 4.30 3/8/26 600,000 644,404 HSBC Holdings, Sr. Unscd. Notes 3.90 5/25/26 295,000 306,214 HSBC Holdings, Sub. Notes 4.25 3/14/24 500,000 521,895 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,717,394 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 707,714 Industrial & Commercial Bank of China, Sr. Unscd. Notes 2.35 11/13/17 500,000 504,376 Industrial & Commercial Bank of China, Sr. Unscd. Notes 2.91 11/13/20 750,000 768,548 Intercontinental Exchange Group, Gtd. Notes 4.00 10/15/23 350,000 383,225 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 400,000 439,118 Invesco Finance, Gtd. Notes 4.00 1/30/24 250,000 275,808 Jefferies Group, Sr. Unscd. Debs. 6.45 6/8/27 35,000 39,192 Jefferies Group, Sr. Unscd. Notes 5.13 1/20/23 500,000 531,909 John Deere Capital, Sr. Unscd. Notes 1.55 12/15/17 750,000 757,384 John Deere Capital, Sr. Unscd. Notes 1.35 1/16/18 400,000 402,127 John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 1,900,000 2,040,573 John Deere Capital, Sr. Unscd. Notes 2.80 3/6/23 500,000 527,690 JPMorgan Chase & Co., Sr. Unscd. Bonds 6.00 1/15/18 500,000 533,733 JPMorgan Chase & Co., Sr. Unscd. Notes 1.85 3/22/19 1,000,000 1,011,177 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 1,500,000 1,689,258 JPMorgan Chase & Co., Sr. Unscd. Notes 4.25 10/15/20 500,000 544,468 JPMorgan Chase & Co., Sr. Unscd. Notes 2.40 6/7/21 1,240,000 1,263,533 JPMorgan Chase & Co., Sr. Unscd. Notes 3.20 1/25/23 1,000,000 1,047,542 JPMorgan Chase & Co., Sr. Unscd. Notes 3.13 1/23/25 1,500,000 1,543,417 JPMorgan Chase & Co., Sr. Unscd. Notes 3.90 7/15/25 750,000 815,974 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) JPMorgan Chase & Co., Sr. Unscd. Notes 3.30 4/1/26 1,000,000 1,042,007 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 908,476 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 1,000,000 1,055,874 JPMorgan Chase & Co., Sub. Notes 4.13 12/15/26 500,000 538,855 JPMorgan Chase Bank, Sub. Notes 6.00 10/1/17 150,000 157,965 KeyBank, Sr. Unscd. Notes 3.30 6/1/25 400,000 426,632 KeyBank, Sub. Notes 6.95 2/1/28 100,000 132,077 Kimco Realty, Sr. Unscd. Notes 3.20 5/1/21 250,000 260,858 Kimco Realty, Sr. Unscd. Notes 3.13 6/1/23 250,000 255,838 Lazard Group, Sr. Unscd. Notes 4.25 11/14/20 250,000 268,171 Legg Mason, Sr. Unscd. Notes 5.63 1/15/44 200,000 213,838 Lexington Realty Trust, Gtd. Notes 4.40 6/15/24 500,000 515,983 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 575,000 692,241 Lloyds Bank, Gtd. Notes 1.75 3/16/18 500,000 499,707 Lloyds Bank, Gtd. Notes 2.05 1/22/19 1,000,000 1,004,366 Lloyds Bank, Gtd. Notes 2.40 3/17/20 500,000 509,752 Loews, Sr. Unscd. Notes 2.63 5/15/23 250,000 253,523 Manufacturers & Traders Trust Co., Sr. Unscd. Notes 2.10 2/6/20 500,000 508,480 Marsh & McLennan Cos., Sr. Unscd. Notes 2.35 3/6/20 500,000 512,802 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 347,434 Mastercard, Sr. Unscd. Notes 2.00 4/1/19 500,000 511,833 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 167,377 MetLife, Sr. Unscd. Debs. 1.90 1 2/15/17 1,000,000 a 1,007,955 MetLife, Sr. Unscd. Notes 3.60 4/10/24 250,000 265,785 MetLife, Sr. Unscd. Notes 6.38 6/15/34 700,000 919,923 MetLife, Sr. Unscd. Notes 4.05 3/1/45 750,000 755,442 Mid-America Apartments, Sr. Unscd. Notes 4.30 10/15/23 400,000 432,452 Morgan Stanley, Sr. Unscd. Bonds 3.88 1/27/26 1,000,000 1,069,872 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 1,200,000 1,300,678 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 1,000,000 1,010,625 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,492,559 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 1,000,000 1,118,475 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 500,000 535,173 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 500,000 540,331 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 417,670 Morgan Stanley, Sr. Unscd. Notes 6.38 7/24/42 700,000 971,770 Morgan Stanley, Sub. Notes 4.10 5/22/23 1,000,000 1,057,847 Morgan Stanley, Sub. Notes 3.95 4/23/27 1,000,000 1,035,666 MUFG Americas Holdings Corp., Sr. Unscd. Notes 1.63 2/9/18 500,000 501,024 MUFG Union Bank, Sr. Unscd. Notes 2.63 9/26/18 500,000 510,479 Nasdaq, Sr. Unscd. Notes 4.25 6/1/24 500,000 535,750 National Australia Bank, Sr. Unscd. Bonds 2.50 7/12/26 500,000 497,396 National Australia Bank, Sr. Unscd. Notes 2.63 7/23/20 260,000 269,205 National Australia Bank, Sr. Unscd. Notes 2.63 1/14/21 500,000 517,768 National City, Sub. Notes 6.88 5/15/19 600,000 678,950 National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 500,000 531,467 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,170,237 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 700,000 810,271 Northern Trust, Sub. Notes 3.95 10/30/25 846,000 950,980 Omega Healthcare Investors, Gtd. Notes 4.50 1/15/25 300,000 303,692 PartnerRe Finance, Gtd. Notes 5.50 6/1/20 159,000 177,526 PNC Bank, Sr. Unscd. Notes 2.60 7/21/20 1,000,000 1,039,219 PNC Bank, Sub. Notes 3.80 7/25/23 1,000,000 1,089,183 Principal Financial Group, Gtd. Notes 6.05 10/15/36 225,000 286,313 ProAssurance, Sr. Unscd. Notes 5.30 11/15/23 350,000 378,007 Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 132,934 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) Progressive, Sr. Unscd. Notes 4.35 4/25/44 500,000 588,532 Prudential Financial, Sr. Unscd. Notes 4.60 5/15/44 2,000,000 2,177,804 Rabobank Nederland, Gtd. Notes 2.50 1/19/21 1,500,000 1,549,411 Rabobank Nederland, Gtd. Notes 3.95 11/9/22 1,000,000 1,056,657 Rabobank Nederland, Gtd. Notes 5.25 5/24/41 500,000 651,801 Realty Income, Sr. Unscd. Notes 2.00 1/31/18 200,000 201,647 Realty Income, Sr. Unscd. Notes 3.88 7/15/24 500,000 528,808 Regions Financial, Sr. Unscd. Notes 2.00 5/15/18 585,000 587,042 Reinsurance Group of America, Sr. Unscd. Notes 4.70 9/15/23 350,000 381,465 Royal Bank of Canada, Sr. Unscd. Bonds 2.15 3/6/20 750,000 765,741 Royal Bank of Canada, Sr. Unscd. Notes 1.40 10/13/17 1,000,000 1,002,560 Royal Bank of Canada, Sr. Unscd. Notes 1.80 7/30/18 250,000 252,419 Royal Bank of Canada, Sr. Unscd. Notes 2.00 12/10/18 500,000 505,896 Santander Bank, Sr. Unscd. Notes 2.00 1/12/18 500,000 501,041 Santander UK, Sr. Unscd. Notes 3.05 8/23/18 800,000 820,381 Santander UK, Sr. Unscd. Notes 2.38 3/16/20 750,000 757,471 Santander UK Group Holdings, Sr. Unscd. Notes 2.88 10/16/20 1,000,000 1,010,662 Simon Property Group, Sr. Unscd. Notes 2.20 2/1/19 500,000 511,615 Simon Property Group, Sr. Unscd. Notes 2.50 7/15/21 750,000 777,446 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 500,000 744,931 State Street, Sr. Unscd. Notes 2.55 8/18/20 310,000 322,776 State Street, Sr. Unscd. Notes 3.70 11/20/23 250,000 277,995 State Street, Sr. Unscd. Notes 3.55 8/18/25 290,000 319,253 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 216,344 Sumitomo Mitsui Banking, Gtd. Bonds 3.00 1/18/23 290,000 300,909 Sumitomo Mitsui Banking, Gtd. Notes 1.50 1/18/18 390,000 390,337 Sumitomo Mitsui Financial Group, Sr. Unscd. Notes 3.78 3/9/26 1,000,000 1,096,275 Sumitomo Mitsui Financial Group, Sr. Unscd. Notes 2.63 7/14/26 500,000 494,141 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) SunTrust Bank, Sr. Unscd. Notes 2.75 5/1/23 500,000 513,841 SunTrust Banks, Sr. Unscd. Notes 2.35 11/1/18 500,000 509,468 Svenska Handelsbanken, Gtd. Notes 2.25 6/17/19 1,000,000 1,023,569 Synchrony Financial, Sr. Unscd. Notes 4.25 8/15/24 1,000,000 1,058,146 Tanger Properties, Sr. Unscd. Notes 3.75 12/1/24 500,000 517,971 TD Ameritrade Holding, Sr. Unscd. Notes 2.95 4/1/22 500,000 522,204 Toronto-Dominion Bank, Sr. Unscd. Bonds 2.63 9/10/18 750,000 771,863 Toronto-Dominion Bank, Sr. Unscd. Notes 1.63 3/13/18 1,000,000 1,008,336 Toronto-Dominion Bank, Sr. Unscd. Notes 2.50 12/14/20 500,000 517,719 Toyota Motor Credit, Sr. Unscd. Bonds 1.70 2/19/19 500,000 507,335 Toyota Motor Credit, Sr. Unscd. Notes 1.45 1/12/18 500,000 502,849 Toyota Motor Credit, Sr. Unscd. Notes 2.15 3/12/20 500,000 513,457 Toyota Motor Credit, Sr. Unscd. Notes 2.63 1/10/23 1,000,000 1,050,801 Travelers Cos., Sr. Unscd. Notes 5.90 6/2/19 500,000 561,910 Travelers Cos., Sr. Unscd. Notes 3.90 11/1/20 1,000,000 1,095,713 Trinity Acquisition, Gtd. Notes 3.50 9/15/21 500,000 525,077 U.S. Bancorp, Sr. Unscd. Notes 3.00 3/15/22 1,400,000 1,487,795 UBS AG Stamford, Sr. Unscd. Notes 1.38 8/14/17 500,000 500,637 UBS AG Stamford, Sr. Unscd. Notes 1.80 3/26/18 1,000,000 1,007,059 Unilever Capital, Gtd. Notes 2.20 3/6/19 500,000 514,091 Unilever Capital, Gtd. Notes 5.90 11/15/32 250,000 356,757 Ventas Realty, Gtd. Notes 2.70 4/1/20 1,000,000 1,027,927 Visa, Sr. Unscd. Notes 2.20 12/14/20 740,000 766,053 Visa, Sr. Unscd. Notes 3.15 12/14/25 710,000 763,746 Visa, Sr. Unscd. Notes 4.15 12/14/35 270,000 311,072 Visa, Sr. Unscd. Notes 4.30 12/14/45 475,000 565,646 Weingarten Realty Investors, Sr. Unscd. Notes 3.38 10/15/22 250,000 255,894 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 840,000 889,860 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.7% (continued) Wells Fargo & Co., Sr. Unscd. Notes 1.50 1/16/18 500,000 502,684 Wells Fargo & Co., Sr. Unscd. Notes 2.15 1/15/19 1,250,000 1,275,704 Wells Fargo & Co., Sr. Unscd. Notes 2.10 7/26/21 1,620,000 1,629,417 Wells Fargo & Co., Sr. Unscd. Notes 3.00 2/19/25 980,000 1,013,587 Wells Fargo & Co., Sr. Unscd. Notes 3.55 9/29/25 500,000 538,044 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 1,000,000 1,028,901 Wells Fargo & Co., Sub. Notes 4.10 6/3/26 500,000 542,527 Wells Fargo & Co., Sub. Notes 5.38 11/2/43 500,000 598,987 Wells Fargo & Co., Sub. Notes 4.65 11/4/44 1,000,000 1,095,010 Wells Fargo & Co., Sub. Notes, Ser. M 3.45 2/13/23 500,000 524,343 Westpac Banking, Sr. Unscd. Notes 4.88 11/19/19 700,000 774,835 Westpac Banking, Sr. Unscd. Notes 2.60 11/23/20 1,500,000 1,554,319 Westpac Banking, Sr. Unscd. Notes 2.85 5/13/26 200,000 205,630 Westpac Banking, Sub. Bonds 4.63 6/1/18 500,000 526,734 Weyerhaeuser, Sr. Unscd. Debs. 7.38 3/15/32 500,000 680,752 XLIT, Gtd. Notes 6.38 11/15/24 700,000 841,874 Foreign/Governmental - 4.3% African Development Bank, Sr. Unscd. Notes 1.38 2/12/20 500,000 504,842 African Development Bank, Sr. Unscd. Notes 2.38 9/23/21 1,000,000 1,053,356 AID-Israel, Gtd. Bonds 5.50 9/18/23 450,000 568,156 Asian Development Bank, Sr. Unscd. Bonds 2.13 3/19/25 500,000 521,230 Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,750,000 1,789,436 Asian Development Bank, Sr. Unscd. Notes 1.88 4/12/19 1,000,000 1,025,130 Asian Development Bank, Sr. Unscd. Notes 2.00 1/22/25 1,000,000 1,032,103 Canadian Government, Sr. Unscd. Bonds 1.63 2/27/19 1,000,000 1,020,163 Chilean Government, Sr. Unscd. Notes 3.13 3/27/25 1,000,000 1,075,000 Colombian Government, Sr. Unscd. Bonds 8.13 5/21/24 500,000 651,250 Colombian Government, Sr. Unscd. Bonds 6.13 1/18/41 500,000 576,250 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.3% (continued) Colombian Government, Sr. Unscd. Bonds 5.00 6/15/45 500,000 516,250 Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 1,000,000 1,139,500 Corporacion Andina de Fomento, Sr. Unscd. Notes 8.13 6/4/19 1,000,000 1,186,250 Council of Europe, Sr. Unscd. Notes 1.75 11/14/19 500,000 511,183 Ecopetrol, Sr. Unscd. Notes 7.38 9/18/43 1,000,000 1,007,000 European Bank for Reconstruction and Development, Sr. Unscd. Notes 1.75 6/14/19 500,000 510,623 European Investment Bank, Sr. Unscd. Bonds 1.00 8/17/17 1,000,000 1,002,095 European Investment Bank, Sr. Unscd. Bonds 2.88 9/15/20 2,000,000 2,137,562 European Investment Bank, Sr. Unscd. Notes 1.00 12/15/17 1,000,000 1,002,101 European Investment Bank, Sr. Unscd. Notes 1.25 5/15/18 750,000 755,507 European Investment Bank, Sr. Unscd. Notes 1.88 3/15/19 1,000,000 1,024,233 European Investment Bank, Sr. Unscd. Notes 1.25 5/15/19 2,560,000 2,581,123 European Investment Bank, Sr. Unscd. Notes 1.75 6/17/19 1,500,000 1,532,556 European Investment Bank, Sr. Unscd. Notes 2.00 3/15/21 1,500,000 1,552,302 European Investment Bank, Sr. Unscd. Notes 1.88 2/10/25 1,000,000 1,019,272 Export Development Canada, Sr. Unscd. Bonds 1.75 8/19/19 400,000 409,581 Export-Import Bank of Korea, Sr. Unscd. Bonds 2.88 9/17/18 1,000,000 1,030,318 Export-Import Bank of Korea, Sr. Unscd. Notes 4.00 1/14/24 1,500,000 1,679,490 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 34,955 FMS Wertmanagement, Gov't Gtd. Notes 1.75 3/17/20 750,000 766,528 Inter-American Development Bank, Sr. Unscd. Notes 0.88 3/15/18 500,000 501,170 Inter-American Development Bank, Sr. Unscd. Notes 3.88 9/17/19 2,000,000 2,173,188 Inter-American Development Bank, Sr. Unscd. Notes 1.75 10/15/19 1,000,000 1,020,761 Inter-American Development Bank, Unscd. Notes 4.25 9/10/18 540,000 578,173 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 7.63 1/19/23 700,000 971,434 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.00 11/15/17 1,290,000 1,294,683 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.3% (continued) International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 4/10/18 500,000 504,578 International Bank for Reconstruction and Development, Sr. Unscd. Notes 0.88 7/19/18 1,325,000 1,327,735 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.00 10/5/18 730,000 732,759 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.88 3/15/19 500,000 513,003 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 5/24/21 665,000 669,768 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.88 10/7/22 350,000 358,793 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.75 4/19/23 2,000,000 2,042,886 International Bank for Reconstruction and Development, Sr. Unscd. Notes 2.50 7/29/25 1,000,000 1,073,549 International Finance, Sr. Unscd. Notes 2.13 1/17/17 2,100,000 2,135,784 Japan Bank for International Cooperation, Gtd. Bonds 1.88 7/21/26 500,000 503,791 Japan Bank for International Cooperation, Gtd. Notes 1.88 4/20/21 490,000 498,161 Japan Bank for International Cooperation, Gtd. Notes 2.75 1/21/26 1,500,000 1,628,997 KFW, Gov't Gtd. Bonds 4.50 7/16/18 1,100,000 1,178,588 KFW, Gov't Gtd. Bonds 4.00 1/27/20 2,500,000 2,750,167 KFW, Gov't Gtd. Bonds 2.50 11/20/24 500,000 536,396 KFW, Gov't Gtd. Bonds 0.00 6/29/37 250,000 d 151,313 KFW, Gov't Gtd. Notes 1.00 1/26/18 500,000 501,422 KFW, Gov't Gtd. Notes 1.13 11/16/18 1,000,000 1,005,903 KFW, Gov't Gtd. Notes 1.50 2/6/19 1,000,000 1,014,989 KFW, Gov't Gtd. Notes 4.88 6/17/19 1,000,000 1,111,676 KFW, Gov't Gtd. Notes 1.75 10/15/19 1,000,000 1,023,942 KFW, Gov't Gtd. Notes 1.63 3/15/21 1,900,000 1,940,369 KFW, Gov't Gtd. Notes 1.50 6/15/21 765,000 775,259 KFW, Gov't Gtd. Notes 2.00 5/2/25 1,100,000 1,137,561 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.3% (continued) KFW, Gtd. Notes 1.00 7/15/19 500,000 500,568 Korea Finance, Sr. Unscd. Notes 2.88 8/22/18 500,000 514,804 Landwirtschaftliche Rentenbank, Gov't Gtd. Notes 1.88 9/17/18 1,000,000 1,020,285 Landwirtschaftliche Rentenbank, Gov't Gtd. Notes 2.38 6/10/25 500,000 531,465 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 950,000 1,059,487 Mexican Government, Sr. Unscd. Notes 3.63 3/15/22 500,000 529,250 Mexican Government, Sr. Unscd. Notes 3.60 1/30/25 250,000 262,188 Mexican Government, Sr. Unscd. Notes 6.75 9/27/34 1,340,000 1,829,100 Mexican Government, Sr. Unscd. Notes 5.55 1/21/45 850,000 1,023,187 Mexican Government, Sr. Unscd. Notes 4.60 1/23/46 1,000,000 1,056,250 Nordic Investment Bank, Sr. Unscd. Notes 1.13 3/19/18 750,000 753,685 OeKB, Gov't Gtd. Notes 1.63 3/12/19 500,000 507,746 OeKB, Gov't Gtd. Notes 1.50 10/21/20 1,280,000 1,292,174 Panamanian Government, Sr. Unscd. Bonds 5.20 1/30/20 200,000 220,900 Panamanian Government, Sr. Unscd. Bonds 3.75 3/16/25 500,000 532,500 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 700,000 951,125 Peruvian Government, Sr. Unscd. Bonds 7.35 7/21/25 1,000,000 1,367,500 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 370,000 506,900 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 1,000,000 1,038,950 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 1,000,000 909,890 Petroleos Mexicanos, Gtd. Notes 6.00 3/5/20 500,000 540,750 Petroleos Mexicanos, Gtd. Notes 4.88 1/18/24 1,000,000 1,020,000 Petroleos Mexicanos, Gtd. Notes 5.63 1/23/46 750,000 689,887 Philippine Government, Sr. Unscd. Bonds 6.50 1/20/20 400,000 468,790 Philippine Government, Sr. Unscd. Bonds 10.63 3/16/25 800,000 1,324,727 Philippine Government, Sr. Unscd. Bonds 9.50 2/2/30 800,000 1,389,934 Philippine Government, Sr. Unscd. Bonds 5.00 1/13/37 500,000 667,727 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 950,000 1,083,478 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.3% (continued) Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,400,000 1,606,129 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,268,323 Province of Manitoba Canada, Unscd. Debs. 8.88 9/15/21 450,000 595,256 Province of Manitoba Canada, Unscd. Debs., Ser. CB 8.80 1/15/20 10,000 12,281 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,497,609 Province of Quebec Canada, Bonds, Ser. NJ 7.50 7/15/23 200,000 268,108 Province of Quebec Canada, Sr. Unscd. Debs., Ser. PD 7.50 9/15/29 550,000 841,774 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,159,400 South African Government, Sr. Unscd. Notes 6.88 5/27/19 600,000 672,627 South African Government, Sr. Unscd. Notes 4.67 1/17/24 1,000,000 1,056,524 South African Government, Sr. Unscd. Notes 4.88 4/14/26 500,000 529,625 Swedish Export Credit, Sr. Unscd. Notes 1.88 6/17/19 400,000 408,409 Turkish Government, Sr. Unscd. Bonds 4.25 4/14/26 1,450,000 1,409,074 Turkish Government, Sr. Unscd. Notes 7.00 3/11/19 500,000 543,978 Turkish Government, Sr. Unscd. Notes 3.25 3/23/23 800,000 753,428 Turkish Government, Sr. Unscd. Notes 8.00 2/14/34 600,000 782,418 Turkish Government, Sr. Unscd. Notes 4.88 4/16/43 1,000,000 929,655 Turkish Government, Unscd. Notes 6.63 2/17/45 900,000 1,044,225 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 300,000 417,150 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 750,000 b 826,125 Health Care - 2.8% Abbott Laboratories, Sr. Unscd. Notes 4.13 5/27/20 500,000 548,158 Abbott Laboratories, Sr. Unscd. Notes 2.55 3/15/22 500,000 513,050 AbbVie, Sr. Unscd. Notes 1.80 5/14/18 1,140,000 1,149,839 AbbVie, Sr. Unscd. Notes 2.90 11/6/22 1,500,000 1,554,064 AbbVie, Sr. Unscd. Notes 3.60 5/14/25 170,000 180,670 AbbVie, Sr. Unscd. Notes 3.20 5/14/26 450,000 462,667 AbbVie, Sr. Unscd. Notes 4.30 5/14/36 235,000 247,023 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.8% (continued) AbbVie, Sr. Unscd. Notes 4.40 11/6/42 1,000,000 1,059,958 AbbVie, Sr. Unscd. Notes 4.45 5/14/46 160,000 171,038 Actavis Funding, Gtd. Notes 3.00 3/12/20 795,000 828,037 Actavis Funding, Gtd. Notes 3.45 3/15/22 750,000 790,184 Actavis Funding, Gtd. Notes 4.75 3/15/45 750,000 834,915 Aetna, Sr. Unscd. Notes 3.95 9/1/20 500,000 536,479 Aetna, Sr. Unscd. Notes 2.40 6/15/21 455,000 464,545 Aetna, Sr. Unscd. Notes 3.20 6/15/26 435,000 447,050 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 413,689 Aetna, Sr. Unscd. Notes 4.75 3/15/44 500,000 568,668 Amgen, Sr. Unscd. Notes 4.10 6/15/21 2,000,000 2,214,810 Amgen, Sr. Unscd. Notes 4.40 5/1/45 410,000 449,146 Amgen, Sr. Unscd. Notes 4.66 6/15/51 671,000 c 725,639 Anthem, Sr. Unscd. Notes 2.30 7/15/18 750,000 761,236 Anthem, Sr. Unscd. Notes 3.13 5/15/22 1,700,000 1,776,667 AstraZeneca, Sr. Unscd. Notes 2.38 11/16/20 350,000 359,914 AstraZeneca, Sr. Unscd. Notes 3.38 11/16/25 285,000 306,148 AstraZeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 725,702 AstraZeneca, Sr. Unscd. Notes 4.38 11/16/45 205,000 230,677 Baxalta, Gtd. Notes 4.00 6/23/25 400,000 426,529 Baxalta, Gtd. Notes 5.25 6/23/45 350,000 405,959 Baxalta, Sr. Unscd. Notes 2.88 6/23/20 240,000 243,535 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 1,000,000 1,049,408 Becton Dickinson, Sr. Unscd. Notes 3.88 5/15/24 650,000 702,576 Biogen, Sr. Unscd. Notes 4.05 9/15/25 500,000 548,574 Biogen, Sr. Unscd. Notes 5.20 9/15/45 240,000 288,355 Boston Scientific, Sr. Unscd. Notes 6.00 1/15/20 950,000 1,081,745 Bristol-Myers Squibb, Sr. Unscd. Notes 2.00 8/1/22 750,000 767,506 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.8% (continued) Cardinal Health, Sr. Unscd. Notes 1.70 3/15/18 600,000 604,187 Cardinal Health, Sr. Unscd. Notes 3.20 3/15/23 500,000 528,070 Cardinal Health, Sr. Unscd. Notes 4.60 3/15/43 300,000 329,493 Celgene, Sr. Unscd. Notes 2.25 5/15/19 500,000 510,657 Celgene, Sr. Unscd. Notes 4.00 8/15/23 750,000 812,439 Celgene, Sr. Unscd. Notes 3.88 8/15/25 190,000 206,590 Celgene, Sr. Unscd. Notes 5.00 8/15/45 450,000 526,172 Cigna, Sr. Unscd. Notes 4.50 3/15/21 1,150,000 1,270,798 Covidien International Finance, Gtd. Notes 6.00 10/15/17 590,000 625,371 Dignity Health, Scd. Bonds 2.64 11/1/19 1,000,000 1,028,546 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 1,003,684 Express Scripts Holdings, Gtd. Notes 3.40 3/1/27 500,000 509,406 Express Scripts Holdings, Gtd. Notes 4.80 7/15/46 500,000 536,256 Gilead Sciences, Sr. Unscd. Notes 4.50 4/1/21 1,000,000 1,124,229 Gilead Sciences, Sr. Unscd. Notes 4.60 9/1/35 190,000 217,758 Gilead Sciences, Sr. Unscd. Notes 4.80 4/1/44 500,000 586,979 Gilead Sciences, Sr. Unscd. Notes 4.75 3/1/46 500,000 586,486 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 799,241 GlaxoSmithKline Capital, Gtd. Notes 2.80 3/18/23 628,000 665,742 GlaxoSmithKline Capital, Gtd. Notes 4.20 3/18/43 500,000 592,222 Humana, Sr. Unscd. Notes 3.85 10/1/24 1,000,000 1,076,081 Johnson & Johnson, Sr. Unscd. Debs. 4.95 5/15/33 170,000 223,461 Johnson & Johnson, Sr. Unscd. Notes 1.65 3/1/21 525,000 536,456 Johnson & Johnson, Sr. Unscd. Notes 2.45 3/1/26 380,000 396,109 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 709,906 Johnson & Johnson, Sr. Unscd. Notes 3.70 3/1/46 350,000 406,891 Laboratory Corp of America Holdings, Sr. Unscd. Notes 4.00 11/1/23 750,000 813,862 McKesson, Sr. Unscd. Notes 4.75 3/1/21 500,000 557,969 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.8% (continued) Medtronic, Gtd. Notes 3.50 3/15/25 1,050,000 1,151,547 Medtronic, Gtd. Notes 4.63 3/15/44 1,000,000 1,225,356 Medtronic, Gtd. Notes 4.63 3/15/45 500,000 613,764 Memorial Sloan-Kettering Cancer Center, Sr. Unscd. Notes 4.13 7/1/52 300,000 336,366 Memorial Sloan-Kettering Cancer Center, Sr. Unscd. Notes 4.20 7/1/55 500,000 579,602 Merck & Co., Gtd. Notes 6.50 12/1/33 680,000 a 970,858 Merck & Co., Sr. Unscd. Notes 1.30 5/18/18 914,000 922,536 Merck & Co., Sr. Unscd. Notes 2.75 2/10/25 500,000 527,182 Merck & Co., Sr. Unscd. Notes 3.70 2/10/45 350,000 374,456 Merck Sharp & Dohme, Gtd. Debs. 6.40 3/1/28 150,000 204,529 Mylan, Gtd. Notes 3.15 6/15/21 430,000 c 444,172 Mylan, Gtd. Notes 3.95 6/15/26 270,000 c 283,622 Mylan, Gtd. Notes 5.40 11/29/43 300,000 337,599 Novartis Capital, Gtd. Notes 4.40 5/6/44 940,000 1,152,536 Perrigo, Sr. Unscd. Notes 2.30 11/8/18 500,000 502,545 Perrigo Finance Unlimited, Gtd. Notes 4.38 3/15/26 500,000 539,311 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 1,000,000 1,128,512 Pfizer, Sr. Unscd. Notes 2.10 5/15/19 1,000,000 1,025,842 Pfizer, Sr. Unscd. Notes 1.95 6/3/21 355,000 361,481 Pfizer, Sr. Unscd. Notes 2.75 6/3/26 470,000 490,692 Pfizer, Sr. Unscd. Notes 4.30 6/15/43 500,000 575,038 Quest Diagnostics, Sr. Unscd. Notes 4.25 4/1/24 300,000 329,320 Quest Diagnostics, Sr. Unscd. Notes 3.50 3/30/25 500,000 525,742 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 900,000 999,537 St. Jude Medical, Sr. Unscd. Notes 3.25 4/15/23 500,000 520,784 Stryker, Sr. Unscd. Bonds 4.38 5/15/44 500,000 553,871 Stryker, Sr. Unscd. Notes 3.50 3/15/26 500,000 537,614 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 5,000 6,473 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.8% (continued) Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 500,000 506,198 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 1,000,000 1,019,309 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 1,000,000 1,024,064 Thermo Fisher Scientific, Sr. Unscd. Notes 5.30 2/1/44 500,000 611,890 UnitedHealth Group, Sr. Unscd. Notes 2.88 12/15/21 350,000 370,854 UnitedHealth Group, Sr. Unscd. Notes 3.75 7/15/25 330,000 367,716 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 1,223,013 UnitedHealth Group, Sr. Unscd. Notes 4.75 7/15/45 280,000 350,316 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 276,558 Zimmer Biomet Holdings, Sr. Unscd. Notes 2.00 4/1/18 500,000 503,242 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 500,000 526,469 Zimmer Biomet Holdings, Sr. Unscd. Notes 4.25 8/15/35 500,000 526,762 Zoetis, Sr. Unscd. Notes 1.88 2/1/18 500,000 502,346 Industrials - 1.4% 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 1,036,181 American Airlines 16-1 AA PTT, Scd. Notes 3.58 7/15/29 543,665 585,119 Boeing, Sr. Unscd. Notes 6.00 3/15/19 1,500,000 1,688,676 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 137,462 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 151,156 Burlington Northern Santa Fe, Sr. Unscd. Debs. 6.15 5/1/37 650,000 899,344 Burlington Northern Santa Fe, Sr. Unscd. Debs. 4.55 9/1/44 750,000 902,243 Canadian National Railway, Sr. Unscd. Notes 6.71 7/15/36 650,000 956,970 Canadian Pacific Railway, Sr. Unscd. Notes 4.50 1/15/22 1,000,000 1,105,043 Canadian Pacific Railway, Sr. Unscd. Notes 6.13 5/15/45 220,000 278,389 Caterpillar, Sr. Unscd. Bonds 6.05 8/15/36 237,000 321,526 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 1,550,000 1,616,658 Caterpillar, Sr. Unscd. Notes 4.30 5/15/44 500,000 b 572,220 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 1.4% (continued) CSX, Sr. Unscd. Notes 3.70 11/1/23 500,000 545,978 CSX, Sr. Unscd. Notes 4.75 5/30/42 250,000 291,239 CSX, Sr. Unscd. Notes 4.50 8/1/54 500,000 560,033 Eaton, Gtd. Notes 1.50 11/2/17 500,000 501,885 Eaton, Gtd. Notes 4.15 11/2/42 400,000 448,296 Emerson Electric, Sr. Unscd. Notes 2.63 2/15/23 260,000 271,836 FedEx, Gtd. Notes 2.30 2/1/20 500,000 512,568 FedEx, Gtd. Notes 4.00 1/15/24 250,000 279,688 FedEx, Gtd. Notes 4.75 11/15/45 750,000 882,117 General Electric, Sr. Unscd. Notes 5.25 12/6/17 1,000,000 1,058,523 General Electric, Sr. Unscd. Notes 4.50 3/11/44 1,000,000 1,195,633 Illinois Tool Works, Sr. Unscd. Notes 3.90 9/1/42 500,000 564,542 Ingersoll-Rand Global Holding, Gtd. Notes 2.88 1/15/19 225,000 233,035 Kansas City Southern, Gtd. Notes 4.95 8/15/45 300,000 342,680 Keysight Technologies, Gtd. Notes 3.30 10/30/19 500,000 513,095 Koninklijke Philips Electronics, Sr. Unscd. Notes 5.75 3/11/18 500,000 534,980 Lockheed Martin, Sr. Unscd. Bonds 3.60 3/1/35 500,000 523,566 Lockheed Martin, Sr. Unscd. Notes 2.50 11/23/20 420,000 436,938 Lockheed Martin, Sr. Unscd. Notes 3.55 1/15/26 235,000 258,856 Lockheed Martin, Sr. Unscd. Notes 4.07 12/15/42 1,000,000 1,092,093 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 627,540 Norfolk Southern, Sr. Unscd. Bonds, Ser. WI 4.84 10/1/41 700,000 840,215 Norfolk Southern, Sr. Unscd. Notes 3.85 1/15/24 300,000 332,153 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 2,000 2,455 Northrop Grumman Systems, Gtd. Notes 7.75 2/15/31 500,000 756,756 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 215,313 Republic Services, Gtd. Notes 3.80 5/15/18 500,000 522,171 Rockwell Automation, Sr. Unscd. Notes 2.05 3/1/20 500,000 509,153 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 1.4% (continued) Ryder System, Sr. Unscd. Notes 2.35 2/26/19 500,000 504,910 Textron, Sr. Unscd. Notes 4.00 3/15/26 500,000 535,044 Total System Services, Sr. Unscd. Notes 4.80 4/1/26 500,000 557,140 Tyco International Finance, Gtd. Notes 5.13 9/14/45 100,000 119,392 Union Pacific, Sr. Unscd. Notes 2.75 4/15/23 400,000 420,505 Union Pacific, Sr. Unscd. Notes 4.75 12/15/43 140,000 174,198 Union Pacific, Sr. Unscd. Notes 4.82 2/1/44 325,000 406,146 United Airlines 2013-1 PTT, Pass Thru Certs., Ser.A 4.30 2/15/27 927,072 997,761 United Airlines 2014-2 PTT, Pass Thru Certs., Ser.A 3.75 3/3/28 291,271 310,568 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,600,000 1,719,094 United Parcel Service of America, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 15,014 United Technologies, Sr. Unscd. Notes 8.75 3/1/21 50,000 65,254 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 1,600,000 1,720,394 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 68,522 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 650,000 884,364 United Technologies, Sr. Unscd. Notes 4.50 6/1/42 380,000 451,579 Waste Management, Gtd. Notes 3.50 5/15/24 500,000 546,829 Information Technology - 1.6% Alphabet, Sr. Unscd. Notes 3.63 5/19/21 300,000 332,003 Apple, Sr. Unscd. Notes 1.00 5/3/18 500,000 501,082 Apple, Sr. Unscd. Notes 2.00 5/6/20 510,000 523,643 Apple, Sr. Unscd. Notes 2.25 2/23/21 550,000 569,057 Apple, Sr. Unscd. Notes 2.85 5/6/21 800,000 846,790 Apple, Sr. Unscd. Notes 2.40 5/3/23 500,000 514,009 Apple, Sr. Unscd. Notes 3.45 5/6/24 500,000 544,798 Apple, Sr. Unscd. Notes 3.20 5/13/25 925,000 989,519 Apple, Sr. Unscd. Notes 4.45 5/6/44 500,000 557,283 Apple, Sr. Unscd. Notes 4.38 5/13/45 540,000 592,897 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 1.6% (continued) Apple, Sr. Unscd. Notes 4.65 2/23/46 330,000 376,378 Applied Materials, Sr. Unscd. Notes 3.90 10/1/25 1,000,000 1,120,896 Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 500,000 507,740 Arrow Electronics, Sr. Unscd. Notes 4.50 3/1/23 500,000 530,834 Autodesk, Sr. Unscd. Notes 4.38 6/15/25 500,000 531,197 Baidu, Sr. Unscd. Notes 2.75 6/9/19 750,000 765,750 Diamond 1 Finance, Sr. Scd. Notes 3.48 6/1/19 420,000 c 432,334 Diamond 1 Finance, Sr. Scd. Notes 4.42 6/15/21 1,135,000 c 1,187,799 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 900,000 c 967,348 Diamond 1 Finance, Sr. Scd. Notes 8.35 7/15/46 260,000 c 299,075 eBay, Sr. Unscd. Notes 4.00 7/15/42 700,000 626,519 EMC, Sr. Unscd. Notes 1.88 6/1/18 1,000,000 990,301 Harris, Sr. Unscd. Notes 5.05 4/27/45 700,000 833,384 Hewlett Packard Enterprise, Gtd. Notes 2.85 10/5/18 650,000 c 665,720 Hewlett Packard Enterprise, Gtd. Notes 3.60 10/15/20 640,000 c 675,925 Hewlett Packard Enterprise, Gtd. Notes 4.90 10/15/25 500,000 c 537,367 Hewlett Packard Enterprise, Sr. Unscd. Notes 6.35 10/15/45 210,000 c 215,816 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 400,000 400,801 Intel, Sr. Unscd. Notes 3.30 10/1/21 2,100,000 2,294,466 Intel, Sr. Unscd. Notes 3.10 7/29/22 300,000 323,470 Intel, Sr. Unscd. Notes 4.10 5/19/46 500,000 539,833 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 425,000 586,310 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 600,000 632,198 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 368,095 International Business Machines, Sr. Unscd. Notes 2.25 2/19/21 785,000 811,972 International Business Machines, Sr. Unscd. Notes 3.45 2/19/26 230,000 251,892 International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 785,537 Lender Processing Services, Gtd. Notes 5.75 4/15/23 328,000 346,860 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 1.6% (continued) Microsoft, Sr. Unscd. Notes 4.20 6/1/19 1,000,000 1,086,679 Microsoft, Sr. Unscd. Notes 2.00 11/3/20 1,050,000 1,079,491 Microsoft, Sr. Unscd. Notes 5.20 6/1/39 688,000 873,173 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 1,000,000 1,038,636 Microsoft, Sr. Unscd. Notes 4.45 11/3/45 411,000 475,513 Microsoft, Sr. Unscd. Notes 4.75 11/3/55 135,000 159,460 Moody's, Sr. Unscd. Notes 2.75 7/15/19 500,000 515,638 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 161,946 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,329,595 Oracle, Sr. Unscd. Notes 3.40 7/8/24 1,250,000 1,345,210 Oracle, Sr. Unscd. Notes 3.90 5/15/35 480,000 503,129 Oracle, Sr. Unscd. Notes 3.85 7/15/36 1,000,000 1,031,822 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 694,059 Oracle, Sr. Unscd. Notes 4.38 5/15/55 680,000 721,253 Qualcomm, Sr. Unscd. Notes 2.25 5/20/20 500,000 516,036 Qualcomm, Sr. Unscd. Notes 3.45 5/20/25 360,000 389,692 Qualcomm, Sr. Unscd. Notes 4.65 5/20/35 140,000 154,384 Qualcomm, Sr. Unscd. Notes 4.80 5/20/45 210,000 234,200 Seagate HDD, Gtd. Bonds 4.75 6/1/23 800,000 746,660 Texas Instruments, Sr. Unscd. Notes 2.75 3/12/21 400,000 422,748 Xilinx, Sr. Unscd. Notes 3.00 3/15/21 500,000 b 520,717 Materials - 1.0% Agrium, Sr. Unscd. Debs. 5.25 1/15/45 500,000 560,912 Airgas, Sr. Unscd. Notes 2.38 2/15/20 500,000 511,091 Avery Dennison, Sr. Unscd. Notes 3.35 4/15/23 1,000,000 1,030,419 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 800,000 899,817 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 1,923,946 BHP Billiton Finance USA, Gtd. Notes 4.13 2/24/42 500,000 538,117 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Materials - 1.0% (continued) Celanese US Holdings, Gtd. Notes 4.63 11/15/22 350,000 379,750 CF Industries, Gtd. Notes 3.45 6/1/23 500,000 505,323 CF Industries, Gtd. Notes 4.95 6/1/43 500,000 474,880 Cytec Industries, Sr. Unscd. Notes 3.95 5/1/25 100,000 102,022 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 2,024,181 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 775,000 848,042 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 560,000 611,997 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 2.80 2/15/23 500,000 512,747 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 4.15 2/15/43 300,000 317,084 Eastman Chemical, Sr. Unscd. Notes 3.80 3/15/25 500,000 531,394 Goldcorp, Sr. Unscd. Notes 3.63 6/9/21 500,000 524,257 International Paper, Sr. Unscd. Notes 4.80 6/15/44 600,000 653,577 LYB International Finance, Gtd. Notes 4.00 7/15/23 1,200,000 1,313,003 Methanex, Sr. Unscd. Notes 3.25 12/15/19 465,000 458,434 Methanex, Sr. Unscd. Notes 4.25 12/1/24 500,000 468,089 Monsanto, Sr. Unscd. Notes 2.13 7/15/19 1,000,000 1,017,016 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 300,000 325,028 Newmont Mining, Gtd. Notes 6.25 10/1/39 126,000 146,632 Owens Corning, Gtd. Notes 7.00 12/1/36 235,000 a 295,018 Potash Corp of Saskatchewan, Sr. Unscd. Bonds 3.63 3/15/24 500,000 531,439 Praxair, Sr. Unscd. Notes 2.45 2/15/22 1,000,000 1,036,464 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 439,707 Rio Tinto Finance USA, Gtd. Notes 5.20 11/2/40 1,000,000 b 1,174,429 Southern Copper, Sr. Unscd. Notes 5.25 11/8/42 1,000,000 931,855 Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 91,000 Vale Overseas, Gtd. Notes 4.38 1/11/22 700,000 681,625 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 870,750 Valspar, Sr. Unscd. Notes 3.95 1/15/26 500,000 534,600 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds - .8% American Municipal Power Inc., Combined Hydroelectic Projects Revenue (Build America Bonds) 8.08 2/15/50 100,000 168,192 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 921,890 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 650,000 1,010,405 California, GO (Various Purpose) 7.50 4/1/34 1,000,000 1,553,300 California, GO (Various Purpose) 7.55 4/1/39 1,100,000 1,798,379 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 500,000 509,705 Illinois, GO (Pension Funding Series) 5.10 6/1/33 2,130,000 2,082,991 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 1,100,000 1,486,133 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 1,063,517 Municipal Electric Authority of Georgia, GO (Plant Vogtle Units 3 and 4 Project J Bonds) (Build America Bonds) 6.64 4/1/57 700,000 979,867 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 780,000 1,258,912 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 5.95 6/15/42 545,000 819,315 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Build America Bonds) 5.29 3/15/33 1,000,000 1,283,970 Ohio State University, General Receipts Bonds (Multiyear Debt Issuance Program) 3.80 12/1/46 500,000 567,615 Ohio State University, General Receipts Bonds (Multiyear Debt Issuance Program) 4.05 12/1/56 500,000 576,290 Port Authority of New York and New Jersey, (Consolidated Bonds, 165th Series) 5.65 11/1/40 680,000 928,044 Port Authority of New York and New Jersey, (Consolidated Bonds, 192nd Series) 4.81 10/15/65 500,000 641,180 Public Utilities Commission of the City and County of San Francisco, San Francisco Water Revenue (Build America Bonds) 6.00 11/1/40 550,000 752,169 San Diego County Water Authority Financing Agency, Water Revenue (Build America Bonds) 6.14 5/1/49 620,000 904,785 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds - .8% (continued) University of California Regents, General Revenue 1.80 7/1/19 480,000 489,859 University of California Regents, General Revenue 4.77 5/15/44 500,000 551,650 Telecommunications - 1.4% America Movil SAB de CV, Gtd. Notes 6.38 3/1/35 100,000 128,189 America Movil SAB de CV, Gtd. Notes 6.13 3/30/40 1,200,000 1,555,165 AT&T, Gtd. Notes 8.25 11/15/31 470,000 a 697,867 AT&T, Gtd. Notes 6.00 8/15/40 800,000 988,830 AT&T, Sr. Unscd. Bonds 5.50 2/1/18 950,000 1,009,471 AT&T, Sr. Unscd. Bonds 2.80 2/17/21 490,000 507,369 AT&T, Sr. Unscd. Bonds 5.65 2/15/47 310,000 371,186 AT&T, Sr. Unscd. Notes 2.30 3/11/19 1,000,000 1,022,740 AT&T, Sr. Unscd. Notes 2.45 6/30/20 500,000 512,591 AT&T, Sr. Unscd. Notes 3.00 2/15/22 495,000 515,578 AT&T, Sr. Unscd. Notes 3.00 6/30/22 500,000 519,485 AT&T, Sr. Unscd. Notes 3.40 5/15/25 1,000,000 1,037,513 AT&T, Sr. Unscd. Notes 4.50 5/15/35 1,000,000 1,059,581 AT&T, Sr. Unscd. Notes 5.35 9/1/40 750,000 855,086 AT&T, Sr. Unscd. Notes 4.75 5/15/46 1,000,000 1,064,068 British Telecommunications, Sr. Unscd. Notes 5.95 1/15/18 580,000 619,608 British Telecommunications, Sr. Unscd. Notes 9.38 12/15/30 175,000 a 278,585 Cisco Systems, Sr. Unscd. Notes 4.45 1/15/20 1,000,000 1,106,820 Cisco Systems, Sr. Unscd. Notes 2.95 2/28/26 500,000 538,329 Cisco Systems, Sr. Unscd. Notes 5.50 1/15/40 900,000 1,208,828 Corning, Sr. Unscd. Notes 3.70 11/15/23 400,000 426,630 Deutsche Telekom International Finance, Gtd. Bonds 8.75 6/15/30 900,000 a 1,414,478 Juniper Networks, Sr. Unscd. Notes 4.35 6/15/25 200,000 209,389 Koninklijke KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 353,123 Motorola Solutions, Sr. Unscd. Notes 3.50 9/1/21 1,000,000 1,037,468 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Telecommunications - 1.4% (continued) Orange, Sr. Unscd. Notes 9.00 3/1/31 945,000 a 1,504,172 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 275,000 275,463 Rogers Communications, Gtd. Notes 7.50 8/15/38 125,000 176,073 Telefonica Emisiones, Gtd. Notes 3.19 4/27/18 1,000,000 1,026,614 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 500,000 661,082 Verizon Communications, Sr. Unscd. Notes 2.63 2/21/20 1,395,000 1,449,268 Verizon Communications, Sr. Unscd. Notes 3.45 3/15/21 750,000 806,171 Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 900,000 974,052 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 1,650,000 1,937,791 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 163,000 203,197 Verizon Communications, Sr. Unscd. Notes 3.85 11/1/42 500,000 488,343 Verizon Communications, Sr. Unscd. Notes 4.86 8/21/46 4,000,000 4,477,472 Verizon Communications, Sr. Unscd. Notes 5.01 8/21/54 90,000 99,568 Verizon Communications, Sr. Unscd. Notes 4.67 3/15/55 500,000 525,419 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 250,000 306,808 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 169,541 Vodefone Group, Sr. Unscd. Notes 1.50 2/19/18 500,000 501,111 U.S. Government Agencies - 2.3% Federal Farm Credit Bank, Unscd. Notes 0.75 4/18/18 2,000,000 1,999,274 Federal Home Loan Bank, Bonds 5.00 11/17/17 2,600,000 2,744,503 Federal Home Loan Bank, Bonds 0.88 3/19/18 1,500,000 1,503,462 Federal Home Loan Bank, Bonds 1.13 4/25/18 1,000,000 1,006,439 Federal Home Loan Bank, Bonds 1.75 12/14/18 1,000,000 1,021,293 Federal Home Loan Bank, Bonds 1.13 6/21/19 3,000,000 3,022,830 Federal Home Loan Bank, Bonds 4.13 3/13/20 1,000,000 1,110,329 Federal Home Loan Bank, Bonds 5.63 6/11/21 1,200,000 1,451,435 Federal Home Loan Bank, Bonds 5.50 7/15/36 480,000 714,306 Federal Home Loan Mortgage Corp., Multifamily Structured Pass Through Certificates Ser. K039, Cl. A2 3.30 7/25/24 1,000,000 e 1,105,283 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 2.3% (continued) Federal Home Loan Mortgage Corp., Notes 1.00 9/29/17 1,000,000 e 1,003,761 Federal Home Loan Mortgage Corp., Notes 5.13 11/17/17 650,000 e 686,591 Federal Home Loan Mortgage Corp., Notes 1.03 11/28/17 500,000 e 500,022 Federal Home Loan Mortgage Corp., Notes 0.88 3/7/18 1,000,000 e 1,001,978 Federal Home Loan Mortgage Corp., Notes 1.02 4/30/18 1,050,000 e 1,050,289 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 1,250,000 e 1,345,094 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 e 1,722,768 Federal Home Loan Mortgage Corp., Notes 1.25 10/2/19 2,500,000 e 2,528,352 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 2,600,000 e 2,758,800 Federal Home Loan Mortgage Corp., Notes 6.75 9/15/29 400,000 e 610,061 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 e 1,535,150 Federal National Mortgage Association, Bonds 7.00 2/1/32 834 e 841 Federal National Mortgage Association, Notes 0.88 10/26/17 1,600,000 e 1,603,787 Federal National Mortgage Association, Notes 0.88 12/27/17 700,000 e 699,864 Federal National Mortgage Association, Notes 1.00 12/28/17 750,000 e 750,055 Federal National Mortgage Association, Notes 0.88 2/8/18 1,500,000 e 1,504,861 Federal National Mortgage Association, Notes 1.00 2/15/18 700,000 e 700,050 Federal National Mortgage Association, Notes 1.13 4/30/18 2,000,000 e 2,004,450 Federal National Mortgage Association, Notes 1.88 9/18/18 2,000,000 e 2,046,634 Federal National Mortgage Association, Notes 1.88 2/19/19 500,000 e 513,510 Federal National Mortgage Association, Notes 1.25 2/26/19 2,000,000 e 2,000,408 Federal National Mortgage Association, Notes 1.75 11/26/19 1,500,000 e 1,540,117 Federal National Mortgage Association, Notes 2.63 9/6/24 1,100,000 e 1,187,508 Federal National Mortgage Association, Notes 6.25 5/15/29 1,340,000 e 1,964,838 Federal National Mortgage Association, Notes 6.63 11/15/30 1,000,000 e 1,543,124 Federal National Mortgage Association, Notes 5.50 4/1/34 43,916 e 49,228 Federal National Mortgage Association, Notes 7.00 7/1/37 31,969 e 36,692 Federal National Mortgage Association, Notes. Ser.1 1.00 4/30/18 1,000,000 e 1,000,309 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 2.3% (continued) Federal National Mortgage Association, Sub. Debs. 0.00 10/9/19 2,000,000 d,e 1,924,684 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 49,423 Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 610,000 730,470 Tennessee Valley Authority, Sr. Unscd. Bonds 5.88 4/1/36 650,000 b 964,660 Tennessee Valley Authority, Sr. Unscd. Bonds 6.15 1/15/38 165,000 254,374 Tennessee Valley Authority, Sr. Unscd. Bonds 5.25 9/15/39 1,200,000 1,690,098 U.S. Government Agencies/mortgage-backed - 29.1% federal home loan mortgage corp. 2.50% 375,000 e,f 381,711 3.00% 3,750,000 e,f 3,895,969 3.50% 18,375,000 e,f 19,393,605 4.00% 3,600,000 e,f 3,853,547 1.00%, 12/15/17 3,500,000 e 3,514,255 2.00%, 8/1/28-8/1/29 1,476,808 e 1,506,367 2.08%, 12/25/19 432,283 e 437,869 2.15%, 8/1/43 508,294 a,e 521,316 2.23%, 7/1/43 346,904 a,e 355,920 2.40%, 10/1/43 386,285 a,e 397,995 2.50%, 10/1/27-11/1/42 13,239,947 e 13,741,747 2.63%, 12/1/34 11,611 a,e 12,327 2.68%, 3/1/36 5,434 a,e 5,753 2.71%, 6/1/35 3,867 a,e 4,072 2.77%, 6/1/36 7,321 a,e 7,416 2.78%, 11/1/33 2,855 a,e 3,031 2.82%, 6/1/34 2,595 a,e 2,734 2.87%, 12/25/21 850,000 e 902,414 2.88%, 4/1/33 4,399 a,e 4,575 3.00%, 9/1/21-6/1/46 41,687,225 e 43,578,605 3.02%, 2/25/23 488,762 e 515,304 3.06%, 7/25/23 1,000,000 a,e 1,084,359 3.06%, 12/25/24 648,000 e 706,452 3.31%, 5/25/23 1,250,000 a,e 1,374,433 3.50%, 1/1/21-4/1/46 33,026,365 e 34,989,309 3.87%, 4/25/21 1,800,000 e 1,985,469 4.00%, 5/1/18-11/1/45 27,163,945 e 29,120,611 4.19%, 12/25/20 1,284,000 a,e 1,427,518 4.50%, 4/1/18-9/1/44 14,359,875 e 15,670,228 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.1% (continued) 5.00%, 11/1/18-2/1/41 8,718,270 e 9,558,719 5.50%, 8/1/16-1/1/40 3,859,650 e 4,329,238 6.00%, 12/1/16-7/1/39 2,240,812 e 2,560,465 6.50%, 1/1/17-3/1/39 1,271,857 e 1,489,227 7.00%, 10/1/17-7/1/37 133,897 e 155,400 7.50%, 2/1/23-11/1/33 28,313 e 32,091 8.00%, 2/1/17-10/1/31 26,874 e 30,150 8.50%, 10/1/18-6/1/30 728 e 866 Federal National Mortgage Association 2.50% 5,275,000 e,f 5,464,982 3.00% 6,725,000 e,f 6,997,555 3.50% 28,875,000 e,f 30,497,227 4.00% 10,800,000 e,f 11,577,093 2.00%, 7/1/28-5/1/30 2,249,178 e 2,294,322 2.17%, 5/1/43 418,674 a,e 430,671 2.33%, 12/1/35 6,697 a,e 7,010 2.34%, 2/1/37 2,511 a,e 2,621 2.38%, 10/1/34 13,226 a,e 13,883 2.42%, 1/1/46 71,775 a,e 74,230 2.44%, 1/1/35 4,558 a,e 4,755 2.50%, 7/1/27-4/1/46 14,143,855 e 14,641,204 2.50%, 12/1/36 9,383 a,e 9,641 2.51%, 11/25/22 1,500,000 a,e 1,560,020 2.52%, 9/1/33 2,736 a,e 2,906 2.53%, 9/25/24 1,300,000 e 1,354,793 2.59%, 4/25/23 1,133,562 a,e 1,177,855 2.65%, 11/1/32 10,652 a,e 11,328 2.68%, 11/1/43 157,855 a,e 163,396 2.69%, 9/1/33 12,942 a,e 13,840 2.69%, 11/1/36 16,483 a,e 17,390 2.71%, 11/1/35 92 a,e 96 2.81%, 5/1/33 5,581 a,e 5,632 2.85%, 3/1/37 45,677 a,e 47,908 2.94%, 5/1/42 259,001 a,e 269,750 3.00%, 10/1/26-5/1/46 65,312,259 e 68,270,578 3.05%, 12/1/41 352,115 a,e 367,997 3.09%, 6/1/35 260 a,e 263 3.22%, 8/25/24 987,840 a,e 1,068,207 3.46%, 1/25/24 785,917 a,e 854,290 3.50%, 1/20/25-2/1/46 53,335,116 e 56,490,157 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.1% (continued) 3.66%, 11/25/20 882,675 e 946,802 4.00%, 2/1/24-1/1/46 43,848,982 e 47,081,871 4.50%, 4/1/18-11/1/44 24,962,778 e 27,242,719 5.00%, 11/1/17-11/1/44 12,705,998 e 14,038,283 5.50%, 1/1/17-2/1/42 7,811,965 e 8,778,612 6.00%, 8/1/16-11/1/38 3,964,411 e 4,530,143 6.50%, 8/1/16-9/1/38 992,046 e 1,167,983 7.00%, 11/1/17-3/1/38 209,569 e 249,492 7.50%, 4/1/26-6/1/31 48,145 e 53,986 8.00%, 3/1/22-8/1/30 11,272 e 13,027 8.50%, 7/1/30 349 e 430 9.00%, 10/1/30 1,956 e 2,049 Government National Mortgage Association I 2.50%, 2/15/28-3/15/43 1,596,897 1,655,517 3.00%, 9/15/42-8/15/45 4,785,251 5,033,390 3.50%, 2/15/26-8/15/45 4,532,104 4,828,127 4.00%, 2/15/41-9/15/45 5,716,380 6,219,682 4.50%, 1/15/19-2/15/41 6,482,054 7,132,196 5.00%, 1/15/17-4/15/40 6,350,900 7,097,818 5.50%, 9/15/20-11/15/38 1,780,976 2,016,172 6.00%, 2/15/17-4/15/39 2,287,934 2,632,349 6.50%, 2/15/24-8/15/38 309,599 371,586 7.00%, 10/15/27-8/15/32 68,156 77,977 7.50%, 12/15/23-11/15/30 65,205 72,273 8.00%, 8/15/24-3/15/32 13,998 17,287 8.25%, 6/15/27 1,202 1,343 8.50%, 10/15/26 8,489 9,624 9.00%, 2/15/22-2/15/23 7,033 7,133 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.1% (continued) Government National Mortgage Association II 3.00% 21,725,000 f 22,822,528 3.50% 43,350,000 f 46,075,094 4.00% 12,775,000 f 13,641,803 4.50% 225,000 f 240,930 2.50%, 4/20/28-11/20/43 2,119,753 2,182,675 3.00%, 11/20/27-1/20/46 16,626,946 17,507,361 3.50%, 9/20/28-3/20/46 19,931,762 21,235,138 4.00%, 9/20/43-4/20/46 14,730,810 15,743,166 4.50%, 7/20/41-11/20/45 11,298,251 12,151,627 5.00%, 3/20/37-10/20/45 5,623,242 6,135,685 5.50%, 10/20/31-10/20/44 2,890,196 3,204,668 6.50%, 2/20/28 601 706 8.50%, 7/20/25 310 336 U.S. Government Securities - 36.1% U.S. Treasury Bonds 8.88 2/15/19 720,000 869,203 U.S. Treasury Bonds 8.75 8/15/20 470,000 616,315 U.S. Treasury Bonds 8.13 5/15/21 420,000 559,978 U.S. Treasury Bonds 7.25 8/15/22 500,000 678,828 U.S. Treasury Bonds 6.00 2/15/26 970,000 1,367,889 U.S. Treasury Bonds 6.50 11/15/26 2,000,000 2,965,156 U.S. Treasury Bonds 6.63 2/15/27 1,000,000 1,505,020 U.S. Treasury Bonds 6.13 11/15/27 1,000,000 1,478,477 U.S. Treasury Bonds 6.13 8/15/29 810,000 1,243,429 U.S. Treasury Bonds 6.25 5/15/30 3,950,000 6,235,521 U.S. Treasury Bonds 5.38 2/15/31 1,420,000 b 2,119,045 U.S. Treasury Bonds 4.50 2/15/36 925,000 1,346,164 U.S. Treasury Bonds 4.75 2/15/37 2,175,000 3,273,121 U.S. Treasury Bonds 5.00 5/15/37 2,700,000 4,197,393 U.S. Treasury Bonds 4.38 2/15/38 700,000 b 1,011,609 U.S. Treasury Bonds 4.50 5/15/38 1,100,000 1,617,194 U.S. Treasury Bonds 4.25 5/15/39 440,000 624,216 U.S. Treasury Bonds 4.38 11/15/39 452,000 652,310 U.S. Treasury Bonds 4.63 2/15/40 2,066,000 3,084,513 U.S. Treasury Bonds 4.38 5/15/40 1,400,000 2,023,574 U.S. Treasury Bonds 3.88 8/15/40 3,620,000 4,887,496 U.S. Treasury Bonds 4.25 11/15/40 1,270,000 1,808,460 U.S. Treasury Bonds 4.75 2/15/41 2,017,000 3,077,145 U.S. Treasury Bonds 4.38 5/15/41 1,840,000 2,673,211 U.S. Treasury Bonds 3.13 11/15/41 3,420,000 4,121,367 U.S. Treasury Bonds 3.13 2/15/42 4,320,000 5,211,674 U.S. Treasury Bonds 3.00 5/15/42 2,870,000 3,387,722 U.S. Treasury Bonds 2.75 8/15/42 2,440,000 2,749,050 U.S. Treasury Bonds 2.75 11/15/42 2,182,000 2,455,261 U.S. Treasury Bonds 3.13 2/15/43 2,240,000 2,698,893 U.S. Treasury Bonds 2.88 5/15/43 9,057,000 10,414,309 U.S. Treasury Bonds 3.63 8/15/43 3,885,000 5,115,982 U.S. Treasury Bonds 3.75 11/15/43 4,995,000 6,725,688 U.S. Treasury Bonds 3.63 2/15/44 4,740,000 6,238,101 U.S. Treasury Bonds 3.38 5/15/44 5,330,000 6,715,176 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 36.1% (continued) U.S. Treasury Bonds 3.13 8/15/44 3,715,000 4,471,641 U.S. Treasury Bonds 3.00 11/15/44 4,810,000 5,656,825 U.S. Treasury Bonds 2.50 2/15/45 5,305,000 5,658,111 U.S. Treasury Bonds 3.00 5/15/45 4,480,000 5,269,425 U.S. Treasury Bonds 2.88 8/15/45 4,720,000 5,421,269 U.S. Treasury Bonds 3.00 11/15/45 5,970,000 7,026,994 U.S. Treasury Bonds 2.50 2/15/46 3,670,000 b 3,918,301 U.S. Treasury Bonds 2.50 5/15/46 8,480,000 9,067,308 U.S. Treasury Notes 0.88 8/15/17 3,750,000 3,760,841 U.S. Treasury Notes 4.75 8/15/17 3,567,000 3,720,281 U.S. Treasury Notes 0.63 8/31/17 7,636,000 b 7,637,642 U.S. Treasury Notes 1.88 8/31/17 3,140,000 b 3,183,175 U.S. Treasury Notes 1.00 9/15/17 2,405,000 2,415,570 U.S. Treasury Notes 0.63 9/30/17 12,100,000 b 12,102,601 U.S. Treasury Notes 1.88 9/30/17 3,130,000 3,176,643 U.S. Treasury Notes 0.75 10/31/17 9,420,000 b 9,436,372 U.S. Treasury Notes 1.88 10/31/17 2,910,000 b 2,955,640 U.S. Treasury Notes 0.88 11/15/17 2,870,000 b 2,879,640 U.S. Treasury Notes 0.63 11/30/17 7,100,000 7,100,831 U.S. Treasury Notes 0.88 11/30/17 4,530,000 4,545,574 U.S. Treasury Notes 2.25 11/30/17 3,300,000 3,371,415 U.S. Treasury Notes 1.00 12/15/17 2,435,000 b 2,447,793 U.S. Treasury Notes 0.75 12/31/17 3,950,000 b 3,956,865 U.S. Treasury Notes 1.00 12/31/17 3,505,000 3,523,415 U.S. Treasury Notes 2.75 12/31/17 1,643,000 1,691,873 U.S. Treasury Notes 0.88 1/15/18 3,300,000 3,311,537 U.S. Treasury Notes 0.75 1/31/18 3,510,000 3,515,827 U.S. Treasury Notes 0.88 1/31/18 3,410,000 3,422,187 U.S. Treasury Notes 2.63 1/31/18 1,520,000 1,565,065 U.S. Treasury Notes 1.00 2/15/18 3,265,000 3,282,984 U.S. Treasury Notes 3.50 2/15/18 1,600,000 b 1,669,968 U.S. Treasury Notes 0.75 2/28/18 8,175,000 b 8,189,053 U.S. Treasury Notes 2.75 2/28/18 3,290,000 3,399,560 U.S. Treasury Notes 1.00 3/15/18 3,310,000 3,328,748 U.S. Treasury Notes 0.75 3/31/18 4,705,000 4,712,904 U.S. Treasury Notes 0.88 3/31/18 3,575,000 3,588,195 U.S. Treasury Notes 2.88 3/31/18 3,180,000 b 3,297,014 U.S. Treasury Notes 0.63 4/30/18 3,609,000 3,607,448 U.S. Treasury Notes 0.75 4/30/18 3,560,000 b 3,565,703 U.S. Treasury Notes 1.00 5/15/18 3,690,000 3,712,557 U.S. Treasury Notes 3.88 5/15/18 1,370,000 1,450,060 U.S. Treasury Notes 0.88 5/31/18 1,000,000 1,004,062 U.S. Treasury Notes 1.00 5/31/18 3,158,000 3,177,491 U.S. Treasury Notes 2.38 5/31/18 520,000 b 536,351 U.S. Treasury Notes 1.13 6/15/18 4,265,000 b 4,302,233 U.S. Treasury Notes 0.63 6/30/18 3,160,000 b 3,158,275 U.S. Treasury Notes 1.38 6/30/18 6,000,000 b 6,081,210 U.S. Treasury Notes 0.88 7/15/18 2,790,000 2,801,606 U.S. Treasury Notes 1.38 7/31/18 4,470,000 4,533,385 U.S. Treasury Notes 1.00 8/15/18 2,300,000 2,315,228 U.S. Treasury Notes 4.00 8/15/18 2,240,000 2,394,831 U.S. Treasury Notes 1.50 8/31/18 6,355,000 6,463,728 U.S. Treasury Notes 1.00 9/15/18 2,300,000 2,315,633 U.S. Treasury Notes 1.38 9/30/18 8,158,000 b 8,279,571 U.S. Treasury Notes 0.88 10/15/18 3,700,000 3,715,825 U.S. Treasury Notes 1.25 10/31/18 2,748,000 b 2,782,081 U.S. Treasury Notes 1.75 10/31/18 2,300,000 b 2,354,356 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 36.1% (continued) U.S. Treasury Notes 1.25 11/15/18 4,320,000 4,374,760 U.S. Treasury Notes 3.75 11/15/18 2,570,000 2,749,448 U.S. Treasury Notes 1.25 11/30/18 5,000,000 5,063,865 U.S. Treasury Notes 1.38 11/30/18 1,341,000 1,362,058 U.S. Treasury Notes 1.25 12/15/18 3,200,000 b 3,241,501 U.S. Treasury Notes 1.38 12/31/18 1,430,000 1,453,153 U.S. Treasury Notes 1.50 12/31/18 5,350,000 b 5,453,132 U.S. Treasury Notes 1.13 1/15/19 2,240,000 b 2,262,400 U.S. Treasury Notes 1.25 1/31/19 2,090,000 b 2,118,288 U.S. Treasury Notes 1.50 1/31/19 5,734,000 5,846,329 U.S. Treasury Notes 0.75 2/15/19 3,255,000 b 3,257,988 U.S. Treasury Notes 2.75 2/15/19 4,170,000 4,386,890 U.S. Treasury Notes 1.38 2/28/19 3,998,000 b 4,065,622 U.S. Treasury Notes 1.50 2/28/19 3,910,000 b 3,988,736 U.S. Treasury Notes 1.00 3/15/19 3,300,000 3,324,235 U.S. Treasury Notes 1.63 3/31/19 5,000,000 5,118,360 U.S. Treasury Notes 0.88 4/15/19 3,285,000 3,297,641 U.S. Treasury Notes 1.63 4/30/19 3,500,000 3,585,039 U.S. Treasury Notes 0.88 5/15/19 3,100,000 b 3,111,746 U.S. Treasury Notes 3.13 5/15/19 5,000,000 5,333,495 U.S. Treasury Notes 1.50 5/31/19 2,800,000 2,859,556 U.S. Treasury Notes 0.88 6/15/19 2,915,000 b 2,925,022 U.S. Treasury Notes 1.63 6/30/19 6,000,000 6,150,000 U.S. Treasury Notes 0.75 7/15/19 2,950,000 2,949,770 U.S. Treasury Notes 0.88 7/31/19 1,290,000 1,294,661 U.S. Treasury Notes 1.63 7/31/19 2,910,000 b 2,984,001 U.S. Treasury Notes 3.63 8/15/19 3,210,000 3,485,482 U.S. Treasury Notes 1.00 8/31/19 2,000,000 b 2,013,360 U.S. Treasury Notes 1.63 8/31/19 4,500,000 4,615,663 U.S. Treasury Notes 1.00 9/30/19 2,460,000 2,475,759 U.S. Treasury Notes 1.75 9/30/19 5,500,000 5,663,064 U.S. Treasury Notes 1.50 10/31/19 3,700,000 3,781,370 U.S. Treasury Notes 3.38 11/15/19 5,630,000 6,099,424 U.S. Treasury Notes 1.00 11/30/19 1,900,000 1,911,096 U.S. Treasury Notes 1.50 11/30/19 5,400,000 5,519,599 U.S. Treasury Notes 1.13 12/31/19 3,360,000 3,392,878 U.S. Treasury Notes 1.63 12/31/19 4,310,000 4,424,146 U.S. Treasury Notes 1.25 1/31/20 3,800,000 3,851,805 U.S. Treasury Notes 1.38 1/31/20 1,460,000 b 1,486,292 U.S. Treasury Notes 3.63 2/15/20 5,430,000 5,955,923 U.S. Treasury Notes 1.25 2/29/20 1,439,000 1,458,927 U.S. Treasury Notes 1.38 2/29/20 5,500,000 5,598,719 U.S. Treasury Notes 1.13 3/31/20 1,800,000 1,817,086 U.S. Treasury Notes 1.38 3/31/20 4,415,000 4,494,417 U.S. Treasury Notes 1.13 4/30/20 4,490,000 4,530,428 U.S. Treasury Notes 1.38 4/30/20 3,610,000 3,675,150 U.S. Treasury Notes 3.50 5/15/20 4,050,000 b 4,442,660 U.S. Treasury Notes 1.38 5/31/20 3,060,000 3,115,043 U.S. Treasury Notes 1.50 5/31/20 3,110,000 3,180,339 U.S. Treasury Notes 1.63 6/30/20 3,835,000 3,939,488 U.S. Treasury Notes 1.88 6/30/20 1,300,000 1,348,014 U.S. Treasury Notes 1.63 7/31/20 4,100,000 4,212,430 U.S. Treasury Notes 2.00 7/31/20 3,360,000 3,501,486 U.S. Treasury Notes 2.63 8/15/20 5,000,000 5,336,135 U.S. Treasury Notes 1.38 8/31/20 6,100,000 6,206,750 U.S. Treasury Notes 2.13 8/31/20 3,190,000 3,340,964 U.S. Treasury Notes 1.38 9/30/20 3,095,000 3,148,921 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 36.1% (continued) U.S. Treasury Notes 2.00 9/30/20 1,745,000 1,819,981 U.S. Treasury Notes 1.38 10/31/20 2,460,000 2,502,329 U.S. Treasury Notes 1.75 10/31/20 6,720,000 6,939,845 U.S. Treasury Notes 2.63 11/15/20 6,700,000 7,163,895 U.S. Treasury Notes 1.63 11/30/20 5,000,000 5,139,940 U.S. Treasury Notes 2.00 11/30/20 2,868,000 b 2,992,354 U.S. Treasury Notes 1.75 12/31/20 3,005,000 3,104,541 U.S. Treasury Notes 2.38 12/31/20 3,025,000 3,206,322 U.S. Treasury Notes 1.38 1/31/21 6,500,000 6,608,543 U.S. Treasury Notes 2.13 1/31/21 1,500,000 1,574,560 U.S. Treasury Notes 3.63 2/15/21 6,900,000 b 7,704,416 U.S. Treasury Notes 1.13 2/28/21 5,000,000 5,031,350 U.S. Treasury Notes 2.00 2/28/21 1,400,000 1,462,426 U.S. Treasury Notes 1.25 3/31/21 3,390,000 3,428,070 U.S. Treasury Notes 2.25 3/31/21 4,000,000 4,226,564 U.S. Treasury Notes 2.25 4/30/21 1,260,000 b 1,331,957 U.S. Treasury Notes 3.13 5/15/21 4,700,000 5,161,004 U.S. Treasury Notes 1.38 5/31/21 2,940,000 2,990,245 U.S. Treasury Notes 2.00 5/31/21 4,525,000 4,732,955 U.S. Treasury Notes 1.13 6/30/21 2,150,000 2,160,331 U.S. Treasury Notes 2.13 6/30/21 5,044,000 5,307,035 U.S. Treasury Notes 1.13 7/31/21 4,180,000 4,199,759 U.S. Treasury Notes 2.25 7/31/21 6,100,000 6,458,375 U.S. Treasury Notes 2.13 8/15/21 4,805,000 5,058,199 U.S. Treasury Notes 2.00 8/31/21 4,645,000 4,862,098 U.S. Treasury Notes 2.13 9/30/21 1,500,000 1,579,395 U.S. Treasury Notes 2.00 10/31/21 2,785,000 2,915,547 U.S. Treasury Notes 2.00 11/15/21 4,030,000 4,221,187 U.S. Treasury Notes 1.88 11/30/21 4,000,000 4,163,516 U.S. Treasury Notes 2.13 12/31/21 5,205,000 5,485,482 U.S. Treasury Notes 1.50 1/31/22 2,785,000 2,842,006 U.S. Treasury Notes 2.00 2/15/22 5,000,000 5,238,770 U.S. Treasury Notes 1.75 2/28/22 4,750,000 b 4,911,424 U.S. Treasury Notes 1.75 3/31/22 4,000,000 4,134,764 U.S. Treasury Notes 1.75 4/30/22 2,740,000 2,832,261 U.S. Treasury Notes 1.75 5/15/22 4,950,000 5,117,355 U.S. Treasury Notes 1.88 5/31/22 3,000,000 3,122,109 U.S. Treasury Notes 2.13 6/30/22 5,265,000 5,554,059 U.S. Treasury Notes 2.00 7/31/22 2,510,000 2,629,910 U.S. Treasury Notes 1.63 8/15/22 2,685,000 2,755,218 U.S. Treasury Notes 1.88 8/31/22 5,450,000 b 5,670,131 U.S. Treasury Notes 1.75 9/30/22 2,700,000 2,787,855 U.S. Treasury Notes 1.88 10/31/22 5,225,000 5,432,673 U.S. Treasury Notes 1.63 11/15/22 3,550,000 b 3,637,500 U.S. Treasury Notes 2.00 11/30/22 2,830,000 2,963,375 U.S. Treasury Notes 2.13 1 2/31/22 3,910,000 4,124,135 U.S. Treasury Notes 1.75 1/31/23 4,345,000 4,481,207 U.S. Treasury Notes 2.00 2/15/23 5,790,000 6,068,870 U.S. Treasury Notes 1.50 2/28/23 5,835,000 5,926,172 U.S. Treasury Notes 1.50 3/31/23 2,445,000 2,481,961 U.S. Treasury Notes 1.63 4/30/23 3,830,000 3,918,343 U.S. Treasury Notes 1.75 5/15/23 3,441,000 b 3,550,682 U.S. Treasury Notes 1.63 5/31/23 3,615,000 3,698,243 U.S. Treasury Notes 2.50 8/15/23 1,216,000 1,317,365 U.S. Treasury Notes 2.75 11/15/23 13,575,000 14,964,048 U.S. Treasury Notes 2.75 2/15/24 6,010,000 6,633,658 U.S. Treasury Notes 2.50 5/15/24 11,060,000 b 12,015,009 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 36.1% (continued) U.S. Treasury Notes 2.38 8/15/24 8,410,000 b 9,062,271 U.S. Treasury Notes 2.25 11/15/24 7,285,000 7,783,709 U.S. Treasury Notes 2.00 2/15/25 3,705,000 3,883,666 U.S. Treasury Notes 2.13 5/15/25 8,395,000 8,886,401 U.S. Treasury Notes 2.00 8/15/25 9,575,000 10,037,109 U.S. Treasury Notes 2.25 11/15/25 7,580,000 8,111,191 U.S. Treasury Notes 1.63 2/15/26 11,361,000 b 11,533,880 U.S. Treasury Notes 1.63 5/15/26 6,840,000 b 6,945,541 Utilities - 2.0% AGL Capital, Gtd. Notes 3.50 9/15/21 193,000 205,456 Alabama Power, Sr. Unscd. Notes 3.75 3/1/45 500,000 534,281 American Water Capital, Sr. Unscd. Notes 3.85 3/1/24 250,000 279,088 Atmos Energy, Sr. Unscd. Notes 4.13 10/15/44 700,000 779,594 Berkshire Hathaway Energy, Sr. Unscd. Bonds 6.13 4/1/36 500,000 676,291 Berkshire Hathaway Energy, Sr. Unscd. Notes 5.15 11/15/43 250,000 314,188 Commonwealth Edison, First Mortgage Bonds 2.15 1/15/19 750,000 765,063 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 471,000 628,399 Connecticut Light & Power, First Mortgage Bonds 4.30 4/15/44 500,000 582,651 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 475,000 585,667 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 271,162 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 645,529 Consumers Energy, First Mortgage Bonds 4.35 8/31/64 700,000 818,569 Dominion Resources, Sr. Unscd. Notes 4.05 9/15/42 750,000 761,439 Dominion Resources, Sr. Unscd. Notes, Ser. B 2.75 9/15/22 1,500,000 1,531,576 Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 124,602 DTE Electric, Mortgage Bonds 3.38 3/1/25 500,000 547,897 DTE Electric, Sr. Scd. Notes 3.45 10/1/20 700,000 753,154 DTE Electric, Sr. Scd. Notes, Ser. A 6.63 6/1/36 160,000 231,834 Duke Energy, Sr. Unscd. Notes 3.75 4/15/24 500,000 546,156 Duke Energy, Sr. Unscd. Notes 3.75 12/1/24 750,000 801,152 Duke Energy Carolinas, First Mortgage Bonds 3.90 6/15/21 800,000 885,874 Duke Energy Carolinas, First Mortgage Bonds 4.00 9/30/42 500,000 554,111 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 2.0% (continued) Duke Energy Florida, First Mortgage Bonds 6.40 6/15/38 150,000 215,306 Duke Energy Indiana, Sr. Unscd. Debs. 6.12 10/15/35 1,000,000 1,350,054 Duke Energy Progress, First Mortgage Bonds 4.15 12/1/44 500,000 565,591 Empresa Nacional de Electricidad, Sr. Unscd. Notes 4.25 4/15/24 500,000 537,225 Eversource Energy, Sr. Unscd. Notes 2.50 3/15/21 500,000 516,624 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 1,000,000 1,105,329 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 750,000 867,236 Florida Power & Light Co., First Mortgage Bonds 4.05 10/1/44 750,000 874,561 Georgia Power, Sr. Unscd. Notes 3.25 4/1/26 500,000 536,059 Georgia Power, Sr. Unscd. Notes 4.30 3/15/42 800,000 884,511 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,916,928 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 34,096 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 1,020,473 Nevada Power, Mortgage Notes 7.13 3/15/19 1,050,000 1,207,279 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 750,000 1,054,687 Nextera Energy Capital Holdings, Gtd. Debs. 2.40 9/15/19 500,000 510,380 NiSource Finance, Gtd. Notes 6.40 3/15/18 677,000 731,403 Oklahoma Gas & Electric, Sr. Unscd. Notes 4.00 12/15/44 150,000 164,332 Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 216,649 Oncor Electric Delivery, Sr. Scd. Notes 5.00 9/30/17 500,000 522,019 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 352,955 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 623,076 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 1,052,035 Pacific Gas & Electric, Sr. Unscd. Notes 4.75 2/15/44 500,000 607,326 PECO Energy, First Mortgage Bonds 4.80 10/15/43 500,000 626,265 Pennsylvania Electric, Sr. Unscd. Notes 5.20 4/1/20 500,000 543,694 Piedmont Natural Gas, Sr. Unscd. Notes 4.10 9/18/34 500,000 530,282 PPL Capital Funding, Gtd. Notes 3.40 6/1/23 400,000 419,607 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 2.0% (continued) PPL Capital Funding, Gtd. Notes 4.70 6/1/43 400,000 451,429 PPL Electric Utilities, First Mortgage Bonds 4.75 7/15/43 500,000 611,651 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 681,944 PSEG Power, Gtd. Notes 2.45 11/15/18 180,000 182,891 Public Service Company of Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,603,702 Public Service Electric & Gas, First Mortgage Notes 3.15 8/15/24 1,200,000 1,293,146 Public Service Electric & Gas, Sr. Scd. Notes, Ser. D 5.25 7/1/35 230,000 289,814 San Diego Gas & Electric, First Mortgage Bonds, Ser. NNN 3.60 9/1/23 400,000 442,952 Sempra Energy, Sr. Unscd. Notes 2.88 10/1/22 1,000,000 1,027,209 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 272,471 South Carolina Electric & Gas, First Mortgage Bonds 4.50 6/1/64 500,000 546,753 Southern, Sr. Unscd. Notes 2.35 7/1/21 640,000 654,772 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 1,400,000 1,545,008 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 97,553 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 603,255 Southern California Gas, First Mortgage Bonds 3.15 9/15/24 500,000 539,079 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 106,638 Southwestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 159,801 Tampa Electric, Sr. Unscd. Notes 4.35 5/15/44 500,000 566,803 Toledo Edison, Sr. Scd. Notes 6.15 5/15/37 750,000 949,363 Virginia Electric & Power, Sr. Unscd. Notes 1.20 1/15/18 1,000,000 1,002,672 Virginia Electric & Power, Sr. Unscd. Notes 4.00 1/15/43 500,000 551,803 Wisconsin Energy, Sr. Unscd. Bonds 3.55 6/15/25 140,000 153,166 Wisconsin Power & Light, Sr. Unscd. Debs. 4.10 10/15/44 400,000 449,730 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 630,000 875,216 Total Bonds and Notes (cost $2,307,137,809) STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 6.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $155,777,784) 155,777,784 g Investment of Cash Collateral for Securities Loaned - .3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $8,091,779) 8,091,779 g Total Investments (cost $2,471,007,372) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REIT—Real Estate Investment Trust a Variable rate security—rate shown is the interest rate in effect at period end. b Security, or portion thereof, on loan. At July 31, 2016, the value of the fund’s securities on loan was $175,359,619 and the value of the collateral held by the fund was $183,780,698, consisting of cash collateral of $8,091,779 and U.S. Government & Agency securities valued at $175,688,919. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $9,575,084 or .4% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 67.5 Corporate Bonds 25.6 Money Market Investments 6.8 Foreign/Governmental 4.3 Commercial Mortgage-Backed 1.1 Municipal Bonds .8 Asset-Backed .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 11,226,118 - Commercial Mortgage-Backed - 26,386,061 - Corporate Bonds † - 620,274,945 - Foreign Government - 104,087,508 - Municipal Bonds † - 20,348,168 - Mutual Funds 163,869,563 - - U.S. Government Agencies/ Mortgage-Backed - 758,644,260 - U.S. Treasury - 871,144,817 - Liabilities ($) Other Financial Instruments: TBA Sale Commitments - (21,907,678 ) - ) † See Statement of Investments for additional detailed categorizations. TBA Sale Commitments Dreyfus Bond Market Index Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Rate (%) Date Amount ($) Value ($) Federal Home Loan Mortgage Corp Federal Home Loan Mortgage Corp. 3.00 8/16/27 375,000 a,b 393,721 Federal Home Loan Mortgage Corp. 3.50 8/1/28 225,000 a,b 238,434 Federal Home Loan Mortgage Corp. 4.00 8/1/28 1,000,000 a,b 1,036,696 Federal Home Loan Mortgage Corp. 4.50 8/1/18 600,000 a,b 615,079 Federal Home Loan Mortgage Corp. 4.50 8/1/36 650,000 a,b 708,433 Federal Home Loan Mortgage Corp. 5.00 8/1/18 1,200,000 a,b 1,230,908 Federal Home Loan Mortgage Corp. 5.00 8/1/33 875,000 a,b 963,728 Federal National Mortgage Association Federal National Mortgage Association 2.50 9/1/43 225,000 a,b 227,984 Federal National Mortgage Association 3.50 8/16/31 1,000,000 a,b 1,059,297 Federal National Mortgage Association 4.00 8/18/29 2,650,000 a,b 2,747,245 Federal National Mortgage Association 4.50 8/18/29 1,175,000 a,b 1,203,428 Federal National Mortgage Association 4.50 8/13/45 1,350,000 a,b 1,471,945 Federal National Mortgage Association 5.00 8/1/18 300,000 a,b 307,446 Federal National Mortgage Association 5.00 8/12/44 1,500,000 a,b 1,661,133 Federal National Mortgage Association 5.50 8/1/29 300,000 a,b 308,852 Government National Mortgage Association Government National Mortgage Association 2.50 8/1/43 300,000 b 307,732 Government National Mortgage Association 3.00 8/20/43 500,000 b 524,678 Government National Mortgage Association 3.50 8/20/43 300,000 b 319,070 Government National Mortgage Association 4.00 8/1/39 400,000 b 429,758 Government National Mortgage Association 4.50 8/20/39 125,000 b 137,346 Government National Mortgage Association 5.00 8/1/33 3,600,000 b 3,993,469 Government National Mortgage Association 5.50 8/1/33 1,800,000 b 2,021,296 Total Sale Commitments (proceeds $21,899,418) a The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as NOTES obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. To-Be-Announced (“TBA”) Securities: The fund transacted in TBA securities that involved buying or selling mortgage-backed securities on a forward commitment basis. A TBA transaction typically does not designate the actual security to be delivered and only includes an approximate principal amount; however, delivered securities must meet specified terms defined by industry guidelines, including issuer, rate and current principal amount outstanding on underling mortgage pools. TBA securities subject to a forward commitment to sell at period end are included at the end of the fund’s Statement of Investments under the caption “TBA Sale Commitments.” The proceeds and value of these commitments are reflected in the fund’s Statement of Assets and Liabilities as Receivable for TBA sale commitments and TBA sale commitments, at value, respectively. At July 31, 2016, accumulated net unrealized appreciation on investments was $104,965,808, consisting of $107,245,783 gross unrealized appreciation and $2,279,975 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund July 31, 2016 (Unaudited) Common Stocks - 98.3% Shares Value ($) Automobiles & Components - .5% Tesla Motors 11,060 a,b Banks - 7.7% Bank of America 342,040 4,956,160 Citigroup 197,352 8,645,991 JPMorgan Chase & Co. 342,575 21,914,523 SunTrust Banks 168,086 7,108,357 Capital Goods - 4.6% Honeywell International 51,433 5,983,201 Raytheon 59,453 8,295,477 United Technologies 103,876 11,182,251 Consumer Services - 1.9% Carnival 219,582 Diversified Financials - 7.1% Capital One Financial 73,853 4,954,059 Charles Schwab 259,767 7,382,578 Goldman Sachs Group 41,290 6,557,265 Morgan Stanley 162,078 4,656,501 Synchrony Financial 310,476 8,656,071 Voya Financial 280,366 7,185,781 Energy - 8.1% EOG Resources 117,459 9,596,400 Hess 90,947 4,879,307 Occidental Petroleum 268,731 20,082,268 Phillips 66 63,051 4,795,659 Schlumberger 69,814 5,621,423 Food & Staples Retailing - 1.0% Costco Wholesale 32,800 Food, Beverage & Tobacco - 6.7% Archer-Daniels-Midland 89,195 4,020,911 ConAgra Foods 180,067 8,419,933 Kellogg 97,757 8,085,481 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 6.7% (continued) Molson Coors Brewing, Cl. B 81,674 8,343,816 PepsiCo 76,746 8,359,174 Health Care Equipment & Services - 6.0% Boston Scientific 419,294 b 10,180,458 Cardinal Health 31,770 2,655,972 Medtronic 101,612 8,904,260 UnitedHealth Group 78,970 11,308,504 Insurance - 3.9% Allstate 56,798 3,881,007 Hartford Financial Services Group 147,052 5,860,022 Prudential Financial 157,769 11,878,428 Materials - 5.9% CF Industries Holdings 196,459 4,848,608 Dow Chemical 148,512 7,970,639 Packaging Corporation of America 102,003 a 7,618,604 Vulcan Materials 95,696 11,864,390 Media - 3.9% Omnicom Group 127,755 10,512,959 Time Warner 106,215 8,141,380 Viacom, Cl. B 67,353 3,062,541 Pharmaceuticals, Biotechnology & Life Sciences - 6.9% Bristol-Myers Squibb 88,501 6,620,760 Eli Lilly & Co. 35,617 2,952,293 Merck & Co. 161,984 9,501,981 Pfizer 519,628 19,169,077 Real Estate - 1.0% Communications Sales & Leasing 168,459 c Retailing - 4.3% Amazon.com 13,255 b 10,058,027 Home Depot 59,495 8,224,589 Ulta Salon Cosmetics & Fragrance 21,638 b 5,652,062 Semiconductors & Semiconductor Equipment - 5.8% Applied Materials 330,897 8,699,282 Common Stocks - 98.3% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 5.8% (continued) Microchip Technology 139,505 a 7,762,058 Texas Instruments 223,480 15,587,730 Software & Services - 13.1% Alphabet, Cl. A 11,823 b 9,356,013 Alphabet, Cl. C 27,925 b 21,468,461 Citrix Systems 78,553 b 7,001,429 Cognizant Technology Solutions, Cl. A 55,881 b 3,212,599 eBay 89,926 b 2,802,094 Facebook, Cl. A 92,708 b 11,490,229 Oracle 135,969 5,580,168 salesforce.com 74,548 b 6,098,026 Visa, Cl. A 66,983 5,228,023 Technology Hardware & Equipment - 3.3% Cisco Systems 600,268 Telecommunication Services - 4.5% AT&T 449,263 19,448,595 Vodafone Group, ADR 165,188 a 5,104,309 Transportation - 1.5% Delta Air Lines 214,372 Utilities - .6% NRG Yield, Cl. C 184,173 a Total Common Stocks (cost $452,744,218) Other Investment - 1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,634,237) 5,634,237 d Investment of Cash Collateral for Securities Loaned - 2.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $15,204,860) 15,204,860 d Total Investments (cost $473,583,315) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At July 31, 2016, the value of the fund’s securities on loan was $22,326,956 and the value of the collateral held by the fund was $22,922,444, consisting of cash collateral of $15,204,860 and U.S. Government & Agency securities valued at $7,717,584. STATEMENT OF INVESTMENTS (Unaudited) (continued) b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.1 Energy 8.1 Banks 7.7 Diversified Financials 7.1 Pharmaceuticals, Biotech & Life Sciences 6.9 Food, Beverage & Tobacco 6.7 Health Care Equipment & Services 6.0 Materials 5.9 Semiconductors & Semiconductor Equipment 5.8 Capital Goods 4.6 Telecommunication Services 4.5 Retailing 4.3 Media 3.9 Insurance 3.9 Money Market Investments 3.8 Technology Hardware & Equipment 3.3 Consumer Services 1.9 Transportation 1.5 Food & Staples Retailing 1.0 Real Estate 1.0 Utilities .6 Automobiles & Components .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 537,797,186 - - Equity Securities— Foreign Common Stocks † 5,104,309 - - Mutual Funds 20,839,097 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At July 31, 2016, accumulated net unrealized appreciation on investments was $90,157,277, consisting of $102,364,824 gross unrealized appreciation and $12,207,547 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund July 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 94.1% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates - 5.8% AVANT Loans Funding Trust, Ser. 2016-A, Cl. A 4.11 5/15/19 1,025,480 b 1,031,384 CIT Equipment Collateral, Ser. 2014-VT1, Cl. C 2.65 2/20/20 1,475,000 b 1,489,329 Conn's Receivables Funding, Ser. 2015-A, Cl. A 4.57 9/15/20 1,252,662 b 1,253,484 Conn's Receivables Funding, Ser. 2016-A, Cl. A 4.68 4/16/18 527,140 b 527,328 Dell Equipment Finance Trust, Ser. 2016-1, Cl. D 3.24 7/22/22 1,225,000 b 1,225,702 Marlette Funding Trust, Ser. 2016-1A, Cl. A 3.06 10/15/21 625,000 b 626,837 OneMain Financial Issuance Trust, Ser. 2016-1A, Cl. A 3.66 2/20/29 1,950,000 b 2,010,873 OneMain Financial Issuance Trust, Ser. 2016-2A, Cl. A 4.10 3/20/28 1,100,000 b 1,134,876 SoFi Consumer Loan Program Trust, Ser. 2016-2A, Cl. A 3.09 10/27/25 975,000 b 976,558 Springleaf Funding Trust, Ser. 2015-AA, Cl. B 3.62 11/15/24 1,925,000 b 1,896,590 Trafigura Securitisation Finance, Ser. 2014-1A, Cl. B 2.73 10/15/21 1,560,000 b,c 1,547,754 Verizon Owner Trust, Ser. 2016-1A, Cl. A 1.42 1/20/21 900,000 b 901,350 Asset-Backed Ctfs./Auto Receivables - 5.3% AmeriCredit Automobile Receivables Trust, Ser. 2016-2, Cl. B 2.21 5/10/21 500,000 504,447 BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 748,837 b 573,892 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 1,250,000 1,274,840 DT Auto Owner Trust, Ser. 2016-1A, Cl. C 3.54 10/15/21 2,000,000 b 2,029,996 GM Financial Automobile Leasing Trust, Ser. 2014-1A, Cl. D 2.51 3/20/19 2,350,000 b 2,353,455 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 1,650,000 1,642,635 GM Financial Automobile Leasing Trust, Ser. 2016-1, Cl. B 2.59 3/20/20 1,145,000 1,167,033 GO Financial Auto Securitization Trust, Ser. 2015-1, Cl. B 3.59 10/15/20 2,025,000 b 2,018,674 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 1,875,000 b 1,865,161 Asset-Backed Ctfs./Home Equity Loans - 4.8% ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-HE2, Cl. A2C 0.61 5/25/36 556,198 c 540,364 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.1% (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Home Equity Loans - 4.8% (continued) Asset Backed Securities Corporation Home Equity Loan Trust, Ser. 2007-HE1, Cl. A4 0.59 12/25/36 3,512,751 c 2,891,834 Carrington Mortgage Loan Trust, Ser. 2006-NC5, Cl. A2 0.56 1/25/37 4,300,036 c 3,291,655 Countrywide Asset-Backed Certificates, Ser. 2004-1, Cl. M5 2.03 1/25/34 1,737,586 c 1,645,783 HSI Asset Securitization Corp. Trust, Ser. 2005-I1, Cl. 2A3 0.74 11/25/35 1,279,590 c 1,239,301 JP Morgan Mortgage Acquisition Trust, Ser. 2007-CH1, Cl. AF6 5.08 11/25/36 552,555 c 555,345 Mastr Asset Backed Securities Trust, Ser. 2006-AM2, Cl. A3 0.62 6/25/36 1,147,940 c 889,142 Morgan Stanley ABS Capital I Trust, Ser. 2006-NC4, Cl. A2C 0.60 6/25/36 331,560 c 295,942 Structured Asset Securities Corp., Ser. 2002-BC1, Cl. M2 3.90 8/25/32 902,925 c 865,070 Asset-Backed Ctfs./Student Loans - .8% SMB Private Education Loan Trust, Ser. 2016-B, Cl. A1 1.14 11/15/23 700,000 b,c 702,394 Sofi Professional Loan Program, Ser. 2016-B, Cl. A2A 1.68 3/25/31 1,300,000 b 1,302,008 Casinos - .8% International Game Technology, Sr. Scd. Notes 6.25 2/15/22 875,000 b 920,937 Scientific Games International, Gtd. Notes 10.00 12/1/22 1,235,000 1,103,781 Commercial Mortgage Pass-Through Ctfs. - 12.2% A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 293,606 b 292,684 Banc of America Commercial Mortgage Trust, Ser. 2007-2, Cl. AJ 5.80 4/10/49 2,605,000 c 2,360,124 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 2,283,000 2,246,058 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.72 6/11/40 2,300,000 c 2,242,061 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.87 6/11/50 925,000 c 910,177 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.20 6/11/50 1,025,000 c 992,371 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 5.71 12/10/49 2,900,000 c 2,220,204 Commercial Mortgage Trust, Ser. 2015-CR23, Cl. CMD 3.68 5/10/48 2,675,000 b,c 2,463,348 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 730,000 703,116 Coupon Maturity Principal Bonds and Notes - 94.1% (continued) Rate (%) Date Amount ($) a Value ($) Commercial Mortgage Pass-Through Ctfs. - 12.2% (continued) JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LD12, Cl. AJ 6.01 2/15/51 2,255,000 c 2,145,116 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 2,175,000 c 2,107,565 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2014-INN, Cl. E 4.08 6/15/29 2,550,000 b,c 2,475,014 LB-UBS Commercial Mortgage Trust, Ser. 2007-C6, Cl. AJ 6.12 7/15/40 1,573,000 c 1,563,572 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 2,250,000 2,236,800 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.18 9/12/49 1,310,000 c 1,062,825 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.68 4/15/49 2,400,000 c 2,290,262 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 403,316 c 402,875 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.70 6/15/49 2,300,000 c 2,248,460 Consumer Discretionary - 1.9% Daimler Fianance, Gtd. Notes 1.50 7/5/19 975,000 b 975,316 GLP Capital, Gtd. Notes 5.38 4/15/26 1,080,000 1,154,250 Hyundai Capital America, Sr. Unscd. Notes 2.00 7/1/19 1,150,000 b 1,158,469 Newell Brands, Sr. Unscd. Notes 2.60 3/29/19 430,000 442,563 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 5/30/18 750,000 756,842 Walt Disney, Sr. Unscd. Notes 3.00 7/30/46 275,000 261,928 Consumer Staples - 1.3% JBS USA Finance, Sr. Unscd. Notes 5.75 6/15/25 640,000 b 627,200 Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 1,555,000 1,916,573 Kraft Heinz Foods, Scd. Notes 4.88 2/15/25 720,000 b 795,543 Energy - 4.9% Cimarex Energy, Gtd. Notes 5.88 5/1/22 580,000 606,843 Continental Resources, Gtd. Notes 3.80 6/1/24 1,025,000 d 881,500 Lukoil International Finance, Gtd. Notes 6.13 11/9/20 500,000 541,350 Lukoil International Finance, Gtd. Notes 4.56 4/24/23 1,100,000 1,117,875 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.1% (continued) Rate (%) Date Amount ($) a Value ($) Energy - 4.9% (continued) MMC Norilsk Nickel, Sr. Unscd. Notes 4.38 4/30/18 1,900,000 1,957,000 NRG Energy, Gtd. Notes 6.25 7/15/22 975,000 984,750 Petrobras Global Finance, Gtd. Notes 6.13 10/6/16 2,495,000 2,507,475 Transocean, Gtd. Notes 3.75 10/15/17 2,555,000 c 2,516,675 Unit, Gtd. Notes 6.63 5/15/21 1,510,000 1,177,800 Financials - 9.5% AerCap Ireland Capital, Gtd. Notes 4.63 10/30/20 1,525,000 1,635,562 Allianz Finance II, Gtd. Notes EUR 5.75 7/8/41 1,100,000 c 1,434,570 Ally Financial, Gtd. Notes 4.75 9/10/18 1,000,000 1,037,500 Ally Financial, Sr. Unscd. Notes 3.60 5/21/18 1,820,000 1,856,072 Bank of America, Sub. Notes 4.25 10/22/26 575,000 607,990 Citigroup, Sub. Notes 4.30 11/20/26 575,000 604,400 Citizens Bank, Sr. Unscd. Notes 2.50 3/14/19 1,000,000 1,017,587 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 1,325,000 1,384,161 General Motors Financial, Gtd. Notes 2.24 1/15/20 1,300,000 c 1,289,864 HUB International, Sr. Unscd. Notes 7.88 10/1/21 990,000 b 994,950 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 800,000 878,236 JPMorgan Chase & Co., Sr. Unscd. Notes 1.85 3/22/19 2,000,000 2,022,354 Lloyds Banking Group, Gtd. Notes 3.10 7/6/21 475,000 481,789 Morgan Stanley, Sub. Notes 3.95 4/23/27 800,000 828,533 Omega Healthcare Investors, Gtd. Notes 4.38 8/1/23 1,100,000 1,114,428 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 2,125,000 b 2,119,409 Volkswagen International Finance, Gtd. Notes 2.38 3/22/17 825,000 b 830,512 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 595,000 612,196 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 215,000 235,818 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 2,987,000 b,c 3,016,870 Foreign/Governmental - 25.4% Argentine Government, Sr. Unscd. Notes 7.50 4/22/26 1,800,000 b 1,959,300 Coupon Maturity Principal Bonds and Notes - 94.1% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 25.4% (continued) Argentine Government, Sr. Unscd. Notes ARS 5.83 12/31/33 3,037,000 c,e 1,363,159 Argentine Government, Sr. Unscd. Notes 8.28 12/31/33 875,000 d 1,379,309 Brazilian Government, Sr. Unscd. Bonds 5.63 2/21/47 1,600,000 1,554,000 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 900,000 b 923,625 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 1,205,000 b 1,331,525 Dominican Republic Government, Sr. Unscd. Bonds 5.50 1/27/25 900,000 938,250 French Government, Bonds EUR 0.50 5/25/26 5,650,000 6,562,262 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 479,750,000 1,760,395 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 477,300,000 2,084,994 Icelandic Government, Unscd. Notes 5.88 5/11/22 3,050,000 3,582,506 Indonesian Government, Sr. Unscd. Notes EUR 2.63 6/14/28 125,000 b 145,279 Indonesian Government, Sr. Unscd. Notes EUR 3.75 6/14/28 1,925,000 b 2,324,032 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 7,525,000 5,637,169 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 597,400,000 f 6,229,376 Letras del Banco Central de la Republica Argentina, Treasury Bills ARS 0.00 8/10/16 5,800,000 g 383,043 Letras del Banco Central de la Republica Argentina, Treasury Bills ARS 0.00 8/17/16 9,620,000 g 632,315 Letras del Banco Central de la Republica Argentina, Treasury Bills ARS 0.00 8/24/16 5,060,000 g 330,558 Letras del Banco Central de la Republica Argentina, Treasury Bills ARS 0.00 9/7/16 5,700,000 g 369,055 Mexican Government, Bonds, Ser. M MXN 5.75 3/5/26 35,800,000 1,886,066 New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 7,650,000 h 6,017,840 Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 850,000 1,055,551 Petroleos Mexicanos, Gtd. Notes EUR 3.75 3/15/19 1,100,000 1,295,601 Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 19,850,000 5,275,554 Qatar Government, Sr. Unscd. Notes 2.38 6/2/21 1,425,000 b 1,438,609 Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 925,000 b 1,088,448 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 180,700,000 2,500,473 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 94.1% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 25.4% (continued) Singapore Government, Sr. Unscd. Bonds SGD 2.13 6/1/26 3,525,000 2,703,736 Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 1,475,000 b 1,527,187 Health Care - 1.6% Aetna, Sr. Unscd. Notes 1.90 6/7/19 1,075,000 1,089,995 Mylan, Gtd. Notes 3.00 12/15/18 400,000 b 412,472 Mylan, Gtd. Notes 2.50 6/7/19 825,000 b 841,424 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 625,000 603,906 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.13 10/15/24 175,000 199,278 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.63 10/15/28 175,000 200,030 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 1.70 7/19/19 600,000 604,112 Industrials - 1.0% FedEx, Gtd. Notes 3.25 4/1/26 470,000 499,195 FedEx, Gtd. Notes EUR 1.63 1/11/27 850,000 999,596 United Rentals North America, Gtd. Notes 5.50 7/15/25 1,075,000 d 1,109,142 Information Technology - 1.9% Diamond 1 Finance, Sr. Scd. Notes 3.48 6/1/19 1,425,000 b 1,466,848 Ensemble S Merger Sub, Sr. Notes 9.00 9/30/23 600,000 b 615,750 First Data, Gtd. Notes 7.00 12/1/23 600,000 b 620,250 Infor US, Gtd. Notes 6.50 5/15/22 990,000 987,525 Oracle, Sr. Unscd. Notes 4.00 7/15/46 1,025,000 1,064,871 Materials - 1.8% Ardagh Packaging Finance, Sr. Scd. Notes 3.65 12/15/19 740,000 b,c 748,325 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 925,000 b 925,000 Glencore Funding, Gtd. Notes 2.04 1/15/19 3,050,000 b,c 2,943,250 Coupon Maturity Principal Bonds and Notes - 94.1% (continued) Rate (%) Date Amount ($) a Value ($) Municipal Bonds - 1.1% Georgetown University, GO (Insured; National Public Finance Guarantee Corp.) 0.86 4/1/29 3,000,000 c Residential Mortgage Pass-Through Ctfs. - 1.9% GSR Mortgage Loan Trust, Ser. 2005-8F, Cl. 2A6 5.50 11/25/35 3,546,075 3,495,757 Impac Secured Assets Trust, Ser. 2006-2, Cl. 2A1 0.80 8/25/36 385,532 c 378,488 Residential Asset Securitization Trust, Ser. 05-A4, Cl. A1 0.90 4/25/35 1,370,487 c 1,033,930 Telecommunications - 2.2% British Telecommunications, Sr. Unscd. Notes EUR 0.63 3/10/21 950,000 1,082,168 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 1,002,000 b 919,335 GTH Finance, Gtd. Notes 6.25 4/26/20 825,000 b 860,471 Interoute Finco, Sr. Scd. Bonds EUR 7.38 10/15/20 625,000 b 761,641 Sprint, Gtd. Notes 7.88 9/15/23 1,150,000 1,055,849 T-Mobile USA, Gtd. Notes 6.63 4/1/23 750,000 d 807,787 U.S. Government Agencies/Mortgage-Backed - .4% Government National Mortgage Association, Ser. 2011-53 (Interest Only) 0.44 5/16/51 501,416 c,i 16,786 Government National Mortgage Association, Ser. 2011-77 (Interest Only) 0.65 4/16/42 528,611 c,i 17,411 Government National Mortgage Association, Ser. 2012-125 (Interest Only) 0.50 2/16/53 22,721,700 c,i 865,556 U.S. Government Securities - 7.6% U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 18,318,031 j Utilities - 1.9% Calpine, Sr. Unscd. Notes 5.50 2/1/24 600,000 601,500 Dominion Resources, Jr. Sub. Notes 2.96 7/1/19 1,275,000 c 1,310,380 Dynegy, Gtd. Notes 7.38 11/1/22 840,000 829,500 Southern, Sr. Unscd. Notes 1.55 7/1/18 2,100,000 2,114,807 Total Bonds and Notes (cost $235,510,060) STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 3.1% Consumer Discretionary - 1.0% Dollar Tree, Term Loan 3.50 3/9/22 671,339 c 676,444 Hilton Worldwide Finance, Initial Term Loan 3.50 9/23/20 946,263 c 950,133 Univar, Term Loan 4.25 6/24/22 912,085 c 912,750 Financials - .2% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 603,314 c Health Care - 1.2% Catalent Pharma Solutions, Dollar Term Loan 4.25 5/7/21 1,520,022 c 1,528,306 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 1,623,660 c 1,589,563 Information Technology - .4% Avago Technologies Cayman Finance, Term B-1 Dollar Loan 4.25 11/11/22 934,936 c Materials - .3% Ineos, Term Loan 3.75 12/15/20 629,487 c Total Floating Rate Loan Interests (cost $7,844,761) Short-Term Investments - 1.1% U.S. Treasury Bills (cost $2,705,765) 0.36 9/15/16 2,707,000 k Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,321,031) 1,321,031 l Investment of Cash Collateral for Securities Loaned - .4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $936,687) 936,687 l Total Investments (cost $248,318,304) % Cash and Receivables (Net) % Net Assets % GO—General Obligation a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso CAD—Canadian Dollar EUR—Euro HUF—Hungarian Forint JPY—Japanese Yen MXN—Mexican Peso NZD—New Zealand Dollar PLN—Polish Zloty RUB—Russian Ruble SGD—Singapore Dollar b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2016, these securities were valued at $63,990,668 or 25.3% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Security, or portion thereof, on loan. At July 31, 2016, the value of the fund’s securities on loan was $1,159,814 and the value of the collateral held by the fund was $1,114,962, consisting of cash collateral of $936,687 and U.S. Government & Agency securities valued at $178,275. e Principal amount for accrual purposes is periodically adjusted based on changes in the Argentine Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Security issued with a zero coupon. Income is recognized through the accretion of discount. h Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. i Notional face amount shown. j Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. k Held by or on behalf of a counterparty for open financial futures contracts. l Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 28.8 Foreign/Governmental 25.4 Asset-Backed 16.7 Commercial Mortgage-Backed 12.2 U.S. Government and Agency/Mortgage-Backed 8.0 Floating Rate Loan Interests 3.1 Short-Term/Money Market Investments 2.0 Residential Mortgage-Backed 1.9 Municipal Bonds 1.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 42,271,036 - Commercial Mortgage-Backed - 30,962,632 - Corporate Bonds † - 72,681,878 - Floating Rate Loan Interests - 7,829,069 - Foreign Government - 64,279,217 - Municipal Bonds † - 2,741,250 - Mutual Funds 2,257,718 - - Residential Mortgage-Backed - 4,908,175 - U.S. Government Agencies/ Mortgage-Backed - 899,753 - U.S. Treasury - 22,039,707 - Other Financial Instruments: Financial Futures †† 472,041 - - Forward Foreign Currency Exchange Contracts †† - 1,597,373 - Liabilities ($) Other Financial Instruments: Financial Futures †† (997,451 ) - - ) Forward Foreign Currency Exchange Contracts†† - (2,459,443 ) - ) Swaps †† - (544,084 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Opportunistic Fixed Income Fund July 31, 2016 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) at Contracts Contracts ($) Expiration 07/31/2016 ($) Financial Futures Long Australian 10 Year Bond 53 5,531,859 September 2016 103,342 Australian 3 Year Bond 173 14,913,607 September 2016 23,492 Canadian 10 Year Bond 113 12,850,488 September 2016 270,345 Long Gilt 35 6,065,709 September 2016 74,862 U.S. Treasury 5 Year Notes 65 7,931,016 September 2016 (18,619 ) Financial Futures Short Euro-Bobl 30 (4,483,314) September 2016 (42,968 ) Euro-Bond 154 (28,892,325) September 2016 (628,326 ) Japanese 10 Year Bond 6 (8,973,391) September 2016 (28,256 ) U.S. Treasury 10 Year Notes 148 (19,690,937) September 2016 (108,176 ) U.S. Treasury 2 Year Notes 354 (77,526,000) September 2016 (168,290 ) U.S. Treasury Ultra Long Bond 2 (381,063) September 2016 (2,816 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at July 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized NOTES gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at July 31, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Colombian Peso, Expiring 8/31/2016 7,602,025,000 2,538,451 2,457,955 (80,496 ) Indonesian Rupiah, Expiring 8/31/2016 34,429,775,000 2,574,188 2,615,608 41,420 Barclays Bank Peruvian New Sol, Expiring 10/21/2016 31,535,000 8,924,380 9,328,447 404,067 Citigroup Brazilian Real, Expiring 8/2/2016 20,815,000 5,698,290 6,411,153 712,863 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Citigroup (continued) Colombian Peso, Expiring 8/31/2016 7,271,280,000 2,463,755 2,351,016 (112,739 ) Euro, Expiring 8/31/2016 1,810,000 2,002,242 2,026,261 24,019 Russian Ruble, Expiring 8/31/2016 151,975,000 2,296,441 2,282,879 (13,562 ) Goldman Sachs International Colombian Peso, Expiring 8/31/2016 1,588,510,000 529,856 513,611 (16,245 ) HSBC Indian Rupee, Expiring 8/31/2016 175,880,000 2,597,544 2,610,638 13,094 Mexican New Peso, Expiring 8/31/2016 176,670,000 9,599,760 9,388,838 (210,922 ) JP Morgan Chase Bank Argentine Peso, Expiring 10/18/2016 12,900,000 826,050 816,430 (9,620 ) Brazilian Real, Expiring 10/4/2016 18,305,000 5,457,093 5,523,295 66,202 Canadian Dollar, Expiring 8/31/2016 965,000 731,530 739,251 7,721 Russian Ruble, Expiring 8/31/2016 25,020,000 393,606 375,836 (17,770 ) Morgan Stanley Capital Services British Pound, Expiring 8/31/2016 555,000 728,460 734,910 6,450 New Zealand Dollar, Expiring 8/31/2016 350,000 246,126 252,374 6,248 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Standard Chartered Bank Singapore Dollar, Expiring 8/31/2016 780,000 573,774 581,629 7,855 UBS Swedish Krona, Expiring 8/31/2016 26,065,000 3,016,120 3,050,986 34,866 Sales: Bank of America Mexican New Peso, Expiring 8/31/2016 160,540,000 8,716,247 8,531,636 184,611 New Zealand Dollar, Expiring 8/31/2016 16,545,000 11,536,911 11,930,061 (393,150 ) Singapore Dollar, Expiring 8/31/2016 11,535,000 8,495,548 8,601,405 (105,857 ) Thai Baht, Expiring 8/31/2016 183,010,000 5,203,878 5,250,760 (46,882 ) Citigroup Australian Dollar, Expiring 8/31/2016 7,470,000 5,554,595 5,670,260 (115,665 ) Euro, Expiring 8/1/2016 1,243,838 1,377,525 1,390,617 (13,092 ) Taiwan Dollar, Expiring 8/31/2016 83,950,000 2,619,344 2,631,327 (11,983 ) Goldman Sachs International Euro, Expiring 8/31/2016 5,251,000 5,782,191 5,878,396 (96,205 ) Japanese Yen, Expiring 8/31/2016 306,520,000 2,884,642 3,007,608 (122,966 ) HSBC British Pound, Expiring 8/31/2016 4,815,000 6,329,997 6,375,837 (45,840 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) HSBC (continued) Canadian Dollar, Expiring 8/31/2016 5,210,000 3,949,917 3,991,187 (41,270 ) Euro, Expiring 8/31/2016 5,188,000 5,712,289 5,807,869 (95,580 ) JP Morgan Chase Bank Brazilian Real, Expiring 8/2/2016 18,305,000 5,563,830 5,638,057 (74,227 ) Euro, Expiring 8/31/2016 7,616,000 8,386,206 8,525,970 (139,764 ) Hungarian Forint, Expiring 8/31/2016 1,128,780,000 4,145,354 4,057,397 87,957 Japanese Yen, Expiring 8/31/2016 288,655,000 2,730,824 2,832,314 (101,490 ) Peruvian New Sol, Expiring 10/21/2016 31,535,000 8,855,911 9,328,447 (472,536 ) Morgan Stanley Capital Services Brazilian Real, Expiring 8/2/2016 2,510,000 755,910 773,096 (17,186 ) UBS Euro, Expiring 8/31/2016 5,635,000 6,203,881 6,308,277 (104,396 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. NOTES For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at July 31, 2016: OTC Interest Rate Swaps (Pay) Receive Notional Currency/ Fixed Unrealized Amount ($) Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($) JPY 6-MONTH JP Morgan Chase 273,000,000 LIBOR Bank 0.63 3/29/2046 (242,026 ) USD - 6 MONTH JP Morgan Chase 70,000,000 LIBOR Bank 0.91 7/29/2017 (58,889 ) NOTES OTC Interest Rate Swaps (Pay) Receive Notional Currency/ Fixed Unrealized Amount ($) Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($) JPY 6-MONTH JP Morgan Chase 279,000,000 LIBOR Bank 0.62 4/4/2046 (243,169 ) Gross Unrealized Depreciation ) JPY—Japanese Yen LIBOR—London Interbank Offered Rate USD—United States Dollar At July 31, 2016, accumulated net unrealized appreciation on investments was $2,552,131, consisting of $6,652,155 gross unrealized appreciation and $4,100,024 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund July 31, 2016 (Unaudited) Common Stocks - 99.3% Shares Value ($) Banks - 3.8% JPMorgan Chase & Co. 75,300 4,816,941 Wells Fargo & Co. 42,700 2,048,319 Capital Goods - 1.4% United Technologies 23,400 Consumer Durables & Apparel - 1.0% NIKE, Cl. B 31,660 Consumer Services - 1.8% McDonald's 27,150 Diversified Financials - 5.3% American Express 33,700 2,172,302 BlackRock 10,600 3,882,250 Intercontinental Exchange 6,900 1,822,980 State Street 25,400 1,670,812 Energy - 10.1% Chevron 55,100 5,646,648 ConocoPhillips 37,800 1,542,996 Exxon Mobil 85,912 7,641,872 Occidental Petroleum 42,500 3,176,025 Food & Staples Retailing - 2.6% Walgreens Boots Alliance 46,400 3,677,200 Whole Foods Market 31,000 a 944,880 Food, Beverage & Tobacco - 20.7% Altria Group 101,900 6,898,630 Anheuser-Busch InBev, ADR 7,200 931,968 Coca-Cola 136,700 5,964,221 Constellation Brands, Cl. A 5,800 954,854 Nestle, ADR 70,150 5,628,135 PepsiCo 40,300 4,389,476 Philip Morris International 122,300 12,261,798 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Health Care Equipment & Services - 1.8% Abbott Laboratories 71,100 Household & Personal Products - 4.1% Estee Lauder, Cl. A 44,600 4,143,340 Procter & Gamble 37,600 3,218,184 Insurance - 2.6% Chubb 36,700 Materials - 1.3% Praxair 19,500 Media - 5.5% Comcast, Cl. A 56,400 3,792,900 Twenty-First Century Fox, Cl. A 36,000 959,040 Twenty-First Century Fox, Cl. B 50,000 1,351,500 Walt Disney 39,900 3,828,405 Pharmaceuticals, Biotechnology & Life Sciences - 11.6% AbbVie 71,100 a 4,708,953 Alexion Pharmaceuticals 10,390 b 1,336,154 Celgene 19,000 b 2,131,610 Gilead Sciences 20,000 1,589,400 Novartis, ADR 28,600 2,381,236 Novo Nordisk, ADR 82,375 4,692,904 Roche Holding, ADR 123,400 3,959,906 Semiconductors & Semiconductor Equipment - 4.3% ASML Holding 18,500 a 2,027,970 Texas Instruments 71,000 4,952,250 Xilinx 16,100 822,388 Software & Services - 14.0% Alphabet, Cl. C 7,318 b 5,626,005 Automatic Data Processing 9,840 875,268 Facebook, Cl. A 55,900 b 6,928,246 Microsoft 100,245 5,681,887 Oracle 55,500 2,277,720 VeriSign 11,000 a,b 952,710 Visa, Cl. A 34,000 2,653,700 Technology Hardware & Equipment - 5.0% Apple 85,700 Common Stocks - 99.3% (continued) Shares Value ($) Transportation - 2.4% Canadian Pacific Railway 18,900 2,830,842 Union Pacific 15,000 1,395,750 Total Common Stocks (cost $112,053,449) Other Investment - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,243,122) 1,243,123 c Investment of Cash Collateral for Securities Loaned - 1.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $2,190,698) 2,190,699 c Total Investments (cost $115,487,269) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At July 31, 2016, the value of the fund’s securities on loan was $8,548,168 and the value of the collateral held by the fund was $8,602,190, consisting of cash collateral of $2,190,699 and U.S. Government & Agency securities valued at $6,411,491. b Non-income producing security. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 20.7 Software & Services 14.0 Pharmaceuticals, Biotechnology & Life Sciences 11.6 Energy 10.1 Media 5.5 Diversified Financials 5.3 Technology Hardware & Equipment 5.0 Semiconductors & Semiconductor Equipment 4.3 Household & Personal Products 4.1 Banks 3.8 Food & Staples Retailing 2.6 Insurance 2.6 Transportation 2.4 Money Market Investments 1.9 Consumer Services 1.8 Health Care Equipment & Services 1.8 Capital Goods 1.4 Materials 1.3 Consumer Durables & Apparel 1.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund July 31, 2016 (Unaudited) The following is a summary of the inputs used as of July 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 155,190,045 - - Equity Securities— Foreign Common Stocks † 22,452,961 - - Mutual Funds 3,433,822 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At July 31, 2016, accumulated net unrealized appreciation on investments was $65,589,559, consisting of $67,596,309 gross unrealized appreciation and $2,006,750 gross unrealized depreciation. At July 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 15, 2016 By: /s/ James Windels James Windels Treasurer Date: September 15, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
